     Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 1 of 58



                  UNITED STATES DISTRICT COURT FOR
                THE DISTRICT COURT OF MASSACHUSETTS
                           BOSTON DIVISION


STUDENTS FOR FAIR ADMISSIONS, INC,



           Plaintiff,
                                      Civil Action No. 1:14-cv-14176-ADB


           v.



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE (HARVARD
CORPORATION),



           Defendant.




AMICI CURIAE STUDENTS PROPOSED FINDINGS OF FACT AND CONCLUSIONS
                            OF LAW
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 2 of 58



                                                  TABLE OF CONTENTS

  I. Harvard’s race-conscious admissions policy is both necessary and constitutional
under well-settled Supreme Court precedent. ........................................................................ 3

  A. Harvard’s flexible appreciation of race is necessary to achieve its educational mission. 5

     i. A flexible consideration of race is necessary for applicants to authentically portray
     themselves in whole person review. .................................................................................... 6

     ii. The nuanced consideration of race is crucial for admissions officers to holistically
     and effectively evaluate applicants, especially ethno-racial minority applicants. ............... 9

     iii. Race-conscious admissions remains necessary for cultivating the fullest depth and
     breadth of diversity which benefits all students................................................................. 12

           a.     Educational benefits of diversity are essential and flow to all students. ................ 12

           b. A critical mass of students of color on campus is necessary to combat racial
           isolation and hostility. .................................................................................................... 15

           c.     Race-neutral alternatives are insufficient to achieve benefits of diversity. ............ 19

           d.     Race-neutral alternatives may reduce diversity within each racial group. ............. 20

           e.     Benefits of racial diversity are unique from socioeconomic diversity. .................. 21

           f. Statistical models underestimate the decrease in diversity produced by the
           elimination of race-conscious admissions. ..................................................................... 24

  B. Harvard engages in an individualized review process that appropriately considers race
  in a manner that is positive, contextual, and considers all pertinent elements of diversity... 25

     i. Harvard’s consideration of race does not use race as more than a “plus” factor for
     Black and Hispanic students. ............................................................................................. 26

     ii.        Harvard’s consideration of race does not unduly harm Asian Americans ................. 32

     iii. The record shows Harvard is not engaging in racial balancing but merely engaging in
     practices that have been approved by the Supreme Court. ................................................ 36

II. SFFA cannot satisfy its burden of proving intentional discrimination....................... 37

III. The remedy SFFA seeks is unmoored from its legal claims. ....................................... 49
           Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 3 of 58



                                                  TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Burgis v. New York City Dep’t. of Sanitation,
   798 F.3d 63 (2d Cir. 2015).......................................................................................................41

E.E.O.C. v. Tex. Roadhouse, Inc.,
   215 F. Supp. 3d 140 (D. Mass. 2016) ......................................................................................39

EEOC v. Sears, Roebuck & Co.,
  839 F.2d 302 (7th Cir. 1988) ...................................................................................................40

Fisher v. Univ. of Tex. at Austin,
   136 S. Ct. 2198 (2016) ...............................................................................................3, 4, 35, 49

Fisher v. Univ. of Tex. at Austin,
   570 U.S. 297 (2013) .......................................................................................................4, 10, 25

Gratz v. Bollinger,
   539 U.S. 244 (2003) .................................................................................................................50

Grutter v. Bollinger,
   539 U.S. 306 (2003) ......................................................................................................... passim

Hassan v. City of New York,
   804 F.3d 277 (3d Cir. 2015).....................................................................................................38

Int’l Bhd. of Teamsters v. United States,
    431 U.S. 324 (1977) .................................................................................................................41

Karp v. CIGNA Healthcare, Inc.,
   882 F. Supp. 2d 199 (D. Mass. 2012) ......................................................................................39

Keyishian v. Bd. of Regents,
   385 U.S. 589 (1967) ...................................................................................................................1

Obergefell v. Hodges,
   135 S. Ct. 2584 (2015) ...............................................................................................................6

Palmer v. Shultz,
   815 F.2d 84 (D.C. Cir. 1987) .............................................................................................39, 41

Personnel Administrator of Massachusetts v. Feeney,
   442 U.S. 256 (1979) .................................................................................................................37



                                                                    ii
           Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 4 of 58



Regents of University of California v. Bakke,
   438 U.S. 265 (1978) .................................................................................................4, 33, 38, 50

St. Mary’s Honors Ctr. v. Hicks,
    509 U.S. 502 (1993) .................................................................................................................39

Tex. Dep’t of Cmty. Affairs v. Burdine,
   450 U.S. 248 (1981) .................................................................................................................39

United States v. Stokes,
   124 F.3d 39 (1st Cir. 1997) ......................................................................................................50

Village of Arlington Heights v. Metropolitan Housing Development Corporation,
    429 U.S. 252 (1977) .....................................................................................................37, 38, 41

Other Authorities

Adam R. Pearson et al., The Nature of Contemporary Prejudice, Soc. &
   Personality Psychol. Compass, no. 3, 2009 .............................................................................51

Anthony L. Antonio et al., Effects of Racial Diversity on Complex Thinking in
   College Students, 15 Psychol. Sci. 507, 507-510 (2004) .........................................................22

Brief for Amicus Curiae Harvard University in Support of Respondents at 17,
    Fisher v. Univ. of Tex. at Austin (2015) (14-891), 2015 WL 6735848 .....................................6

David L. Faigman, et al., Implicit Bias in the Courtroom, 59 UCLA L. Rev. 1124,
   1178-79 (2012).........................................................................................................................36

Goodwin Liu, The Causation Fallacy: Bakke and the Basic Arithmetic of
   Selective Admissions, 100 Mich. L. Rev. 1045, 1046 (2002) ..................................................35

Jilali Luo & David Jamieson-Drake, A Retrospective Assessment of the
    Educational Benefits of Interaction Across Racial Boundaries, 50 J. of C.
    Student Dev. 67, 82 (2009) ......................................................................................................13

Kristin Davies et al. , Cross-Group Friendships and Intergroup Attitudes, 15
   Personality and Soc. Psychol. Rev. 332, 345 (2011) ...............................................................13

Maja Djikic et al., Reducing Stereotypes Through Mindfulness: Effects on
   Automatic Stereotype-Activated Behaviors, 15 J. Adult. Dev. 106, 110 (2008)......................51

Mark C. Long, College Applications and the Effect of Affirmative Action, 121 J.
   of Econometrics 319, 340 (2004).............................................................................................24

Mitchell J. Chang et al., The Educational Benefits of Sustaining Cross-Racial
   Interaction Among Undergraduates, 77 J. of Higher Educ. 430, 430-55 (2006) ....................13



                                                                    iii
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 5 of 58



Nisha Gottfredson, et al., The Effects of Educational Diversity in a National
   Sample of Law Students: Fitting Multilevel Latent Variable Models in Data
   with Categorical Indicators, 44 Multivariate Behav. Res. 305, 326 (2009) ...........................13

Russell Pearce et al., Difference Blindness vs. Bias Awareness: Why Law Firms
  with the Best of Intentions Have Failed to Create Diverse Partnerships, 83
  Fordham L. Rev. 2407, 2413 (2015)........................................................................................51

Sean F. Reardon, Rachel Baker & Daniel Kalsik, Race, Income and Enrollment
   Patterns in Highly Selective Colleges 1982-2004, at 2, Center for Education
   Policy Analysis, Stanford University (2012) ...........................................................................24




                                                            iv
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 6 of 58



         No party disputed at trial that race continues to matter in today’s society, racial inequities

persist, and racial diversity in higher education produces benefits. In addition to the testimony

from Harvard’s witnesses, eight student witnesses—four Student Amici 1 and four Student

Organizational Amici 2—testified to these facts. Strikingly, in a three-week federal trial alleging

racial discrimination, SFFA presented no testimony from applicants who claimed to have been

discriminated against. The unrebutted accounts of Students’ individual experiences highlight this

failure and provide powerful evidence why, under Supreme Court precedent, Harvard must retain

the right to consider race in a limited, flexible way. A flexible appreciation of race is

indispensable when evaluating college applicants to ensure “institutions are open and available to

all segments of American society, including people of all races and ethnicities.” Grutter v.

Bollinger, 539 U.S. 306, 331-32 (2003). As Students affirmed, this limited use of race is also

vital for many Asian American applicants heralding from diverse backgrounds. It also fosters

diverse environments which can train our nation’s future leaders “through wide exposure to that

robust exchange of ideas which discovers truth ‘out of a multitude of tongues.’” Keyishian v.

Bd. of Regents, 385 U.S. 589, 603 (1967) (citation omitted).




1
  Students are a racially and ethnically diverse group that includes prospective students, current students, and alumni
of Harvard, all of whom are intimately impacted by Harvard’s race-conscious policies. See Dkt. 440, 440-1.
Students vary along numerous dimensions: representing no less than 8 different ethnicities, 8 different class years,
and 13 different academic concentrations. Id. The four Students who testified at trial were Itzel Vasquez-Rodriguez
(class of 2017: identifying as Xicana or Mexican American, and Latina more broadly, SA-3; 10/29 Tr. 9:3-8), Sarah
Cole (class of 2016: identifying as Black American, SA-4, 10/29 Tr. 63:6-12), Thang Diep (class of 2019:
identifying as Vietnamese American, SA-2, 10/29 Tr. 140:7-8), and Sally Chen (class of 2019: identifying as
Chinese American, SA-1, 10/29 Tr. 199:18-23). The trial transcript misspells the first name of Itzel Vasquez-
Rodriguez and misspells the last name of Sally Chen. Students have used the correct spelling in this brief.
2
  Student Organizational Amici are student and alumni organizations comprised of current and former Harvard
students, who have an institutional interest in ensuring that Harvard College is an inclusive place of learning that
provides students with the critically important benefits of diversity. See Dkt. 471. The four Student Organizational
Amici who testified at trial were Margaret Chin (class of 1984: identifying as Chinese American 10/29 Tr. 26:10-
27:16); Catherine Ho (class of 2021: identifying as Vietnamese American 10/29 Tr. 85:15-86:1); Madison Trice
(class of 2021: identifying as African American 10/29 Tr. 166:7-20); Cecilia Nunez (class of 2020: identifying as
African American and Mexican American 10/29 Tr. 113:13-114:1).

                                                          1
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 7 of 58



       Harvard’s right to consider race in admissions is firmly established both by the record

and well-settled Supreme Court precedent. Students emphasize that SFFA’s two legal theories

must be decoupled: SFFA’s claim that Harvard’s race-conscious policy is not narrowly tailored

(Counts II, III, and V) is legally and factually distinct from its intentional discrimination claim

(Count I).

       Section I demonstrates that Harvard’s consideration of race is both necessary and entirely

lawful under Supreme Court precedent. Students’ unrebutted testimony confirms that a flexible

consideration of race is necessary to perform a truly individualized, holistic assessment for

applicants who ascribe importance to their ethno-racial identity. It also remains necessary to

fully appreciate the prior achievements and potential contributions of countless applicants whose

lives have been shaped by race, including many Asian Americans. As the record here confirms,

eliminating race-conscious admissions would have devastating consequences for Harvard’s

campus climate. Student testimony establishes that the breadth and depth of racial diversity on

Harvard’s campus would markedly decline, thereby exacerbating feelings of racial isolation and

reducing educational benefits for all students. Harvard’s consideration of race through holistic,

individualized review does not insulate individuals from comparison; it flexibly considers all

pertinent elements of diversity, and it ensures race does not become the defining feature of an

application. Our Students’ application files vividly illustrate these facts.

       SFFA failed to carry its burden of demonstrating that Harvard’s race-conscious policy is

unconstitutional. The criticisms that SFFA raised have already been considered, and dismissed,

by the U.S. Supreme Court. By challenging practices that have repeatedly been affirmed by the

Supreme Court, SFFA reveals its true complaint is not with Harvard’s policies but with the

governing precedent itself. This Court should reject SFFA’s efforts to upend settled precedent



                                                  2
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 8 of 58



which recognizes that universities may consider race “to achieve that diversity which has the

potential to enrich everyone’s education.” Grutter, 539 U.S. at 315 (citation omitted).

        Section II of Students’ brief demonstrates how SFFA failed to satisfy its burden of

proving intentional discrimination because its evidence is both flawed and lacking. SFFA’s

statistical analysis places far too much emphasis on academic metrics, which are poor predictors

of an applicant’s potential and which are tainted by racial bias. Moreover, SFFA ignores entirely

how our Students’ application files illustrate that Harvard views Asian American heritage in a

positive light. SFFA’s proof is far too weak to sustain its burden.

        Finally, Students note in Section III that, under either legal theory, SFFA would not be

entitled to the remedy it seeks—which is unmoored from any bias Asian Americans may face in

the admissions system. Since Harvard needs to consider race to achieve its educational mission,

any violation of narrow tailoring would merely require Harvard to adjust its practices to comply

with constitutional norms; it would not require an outright end to considering race. Similarly,

any finding of discriminatory bias would require a remedy which addresses the root cause of the

problem and research shows such remedies are race-conscious, not race-blind.

   I.      Harvard’s race-conscious admissions policy is both necessary and constitutional
           under well-settled Supreme Court precedent.
        For decades, the Supreme Court has recognized that student body diversity is a

compelling interest that justifies race-conscious admissions in higher education. See, e.g., Fisher

v. Univ. of Tex. at Austin, 136 S. Ct. 2198, 2210-11 (2016) (“Fisher II”). This interest stems

from diversity’s numerous benefits within the academic environment and, more broadly, for our

national progress and welfare. As recently as 2016, the Supreme Court reaffirmed that a diverse

student body “‘promotes cross-racial understanding, helps to break down racial stereotypes, and

enables students to better understand persons of different races.’” Id. at 2210 (quoting Grutter,


                                                 3
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 9 of 58



539 U.S. at 330). It also facilitates “enhanced classroom dialogue and the lessening of racial

isolation. . . .” Fisher v. Univ. of Tex. at Austin, 570 U.S. 297, 308 (2013) (“Fisher I”). These

benefits extend beyond the college campus by contributing to the broader goal of “preparing

students for work and citizenship” in our extraordinarily diverse society. Grutter, 539 U.S. at

331. As Justice Powell reflected nearly forty years ago in Regents of University of California v.

Bakke, nothing less than “the nation’s future depends upon leaders trained through wide

exposure to the ideas and mores of students as diverse as this Nation of many peoples.” 438 U.S.

265, 313 (1978) (“Bakke”) (internal quotation and citation omitted).

       The framework for evaluating the constitutionality of race-conscious admissions is also

well-established. First, a university offers a “reasoned, principled explanation” for its pursuit of

the educational benefits of diversity, and that decision is entitled to deference. Fisher II, 136 S.

Ct. at 2208 (citation omitted). Next, the university must demonstrate that its consideration of

race is narrowly tailored to achieve the benefits of student body diversity. Grutter, 539 U.S. at

333-34.

       Narrow tailoring has two basic components. First, the university must engage in

individualized review, meaning it “ensure[s] that each applicant is evaluated as an individual and

not in a way that makes an applicant's race or ethnicity the defining feature of his or her

application.” Fisher I, 570 U.S. at 312 (internal quotation omitted). Second, the university must

show that the use of race is “‘necessary” to achieve the educational benefits of diversity. Id.

(quoting Bakke, 438 U.S. at 305).

       The record demonstrates that Harvard’s admissions process more than satisfies this

standard. As discussed below, the “necessity” of considering race is established by unrefuted




                                                  4
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 10 of 58



Student testimony, and Harvard’s use of “individualized review” is demonstrated by Students’

application files.

    A. Harvard’s flexible appreciation of race is necessary to achieve its educational
       mission.
        Harvard College’s mission “is to educate the citizens and citizen-leaders for our society

… through … the transformative power of a liberal arts and sciences education.” DX109.1.

Harvard has determined that diversity is central to that objective. Id. According to Harvard, the

college’s goal is to “bring a diverse student body together from different backgrounds and

experiences” because interactions across difference “catalyze the intellectual, social, and

personal transformations that are central to Harvard’s liberal arts and sciences education.” 10/23

Tr. 11:21-23 (Khurana); P302 at 2.

        To achieve these educational objectives, Harvard employs a whole-person review

process, which considers all available information to identify the students who will contribute to

and benefit from the educational experience on campus. 10/17 Tr. 150:9-16; 200:18-214:6

(Fitzsimmons). Harvard’s admissions process is designed to “consider applicants’

accomplishments in context” and also “consider students’ ability to grow and contribute after

graduating from Harvard.” Dkt. 619 at ¶ 31. Harvard values diversity of all kinds, including

racial diversity. DX5.9-11.

        Harvard has articulated three independent reasons why the consideration of race is crucial

to its whole person review process and mission: (i) it allows applicants to authentically portray

themselves, (ii) it allows the university to more effectively evaluate an applicant’s achievements

and contributions, and (iii) it allows the university to develop a depth and breadth of diversity

that benefits all students.




                                                 5
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 11 of 58



         i.       A flexible consideration of race is necessary for applicants to authentically
                  portray themselves in whole person review.

         Harvard has explained that considering race remains important to honor the experiences

of many applicants who feel race is a “defining element” of how they “understand themselves

and how they understand the experiences of their lives and what they bring to the Harvard

college community.” 3 11/1 Tr. 193:6-10 (Faust). This approach is consistent with the

fundamental constitutional right for individuals “to define and express their identity.” Obergefell

v. Hodges, 135 S. Ct. 2584, 2593 (2015). All eight of the Students testified that they disclosed

their race when applying to Harvard because their ethno-racial identities are inextricably tied to

their experiences, viewpoints, interests, and ambitions for the future. 10/29 Tr. 10:12-21, 12:19-

25, 13:1-25, 14:1-2 (Vasquez-Rodriguez); 10/29 Tr. 32:21-33:8 (Chin); 10/29 Tr. 81:6-25, 82:1-

15 (Cole); 10/29 Tr. 89:1-17 (Ho); 10/29 Tr. 115:9-25, 116:1-23 (Nunez); 10/29 Tr. 140:19-25,

141:1-25, 142:1-24 (Diep); 10/29 Tr. 170:1-21, 171:1-19 (Trice); 10/29 Tr. 200:1-9, 201:3-25

(Chen). 4 Students also consistently testified that socioeconomic status is not a reliable proxy for




3
  See also 11/1 Tr. 254:10-16 (deposition testimony Walsh) (testifying that a student’s race is one part of his or her
story that he tries to honor in understanding them as fully as possible in rendering the best decision about their
potential admission); DX19.0028 (admission officers should “[h]onor the nuance of both identity and context.”);
Brief for Amicus Curiae Harvard University in Support of Respondents at 17, Fisher v. Univ. of Tex. at Austin
(2015) (14-891), 2015 WL 6735848 (that “forbidding the consideration of information that a student provides
concerning race and ethnicity would . . . demean the worth of the individual applicant.”).
4
  Additionally many of the Student amici that submitted declarations testified to the importance they ascribed to their
ethno-racial identity in shaping their experiences, viewpoints, interests, and ambitions for the future.” Dkt. 440-1,
Exhibit 1.1, ¶¶ 5-7, (Declaration of A.A.); Dkt. 440-1, Exhibit 1.2, ¶ 4 (Declaration of A.Z.); Dkt. 440-1, Exhibit
1.3, ¶ 3 (Declaration of D.L.); Dkt. 440-1, Exhibit 1.4, ¶ 3 (Declaration of J.L.); Dkt. 440-1, Exhibit 1.5, ¶ 6
(Declaration of M.E.); Dkt. 440-1, Exhibit 1.6, ¶¶ 3, 5 (Declaration of Sally Chen); Dkt. 440-1, Exhibit 1.7, ¶¶ 3-7
(Declaration of S.N.); Dkt. 440-1, Exhibit 1.8, ¶¶ 3-5 (Declaration of T.D.); Dkt. 440-1, Exhibit 1.8, ¶¶ 3-4, 7
(Declaration of Y.Z.); Dkt. 440-1, Exhibit 1.9, ¶¶ 3, 6, 8 (Declaration of Sarah Cole); Dkt. 440-1, Exhibit 1.10, ¶¶ 3,
8 (Declaration of Fadhal Moore); Dkt. 440-1, Exhibit 1.11, ¶¶ 4-6, 10 (Declaration of Itzel Libertad Vasquez-
Rodriguez); Dkt. 455-2, ¶¶ 10-12 (Declaration of Aba Sam); Dkt. 455-3, ¶ 10 (Declaration of Cecilia Nunez); Dkt.
455-5, ¶¶ 6-7 (Declaration of Catherine Ho); Dkt. 455-7 ¶¶ 5-8 (Declaration of Melissa Tran); Dkt. 455-8, ¶¶ 7-8,
10-11 (Declaration of Jasmine Parley); Dkt. 455-9, ¶¶ 8-10 (Declaration of Fatima Shahbaz); Dkt. 455-11, ¶¶ 6-7,
10 (Declaration of Jesper Ke); Dkt. 455-12, ¶ 7 (Declaration of Rewan Abdelwahab); Dkt. 517-1, ¶¶ 9 (Declaration
of James Mathew); Dkt. 517-4, ¶¶ 12-13 (Declaration of Madison Trice).

                                                          6
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 12 of 58



race. See 10/29 Tr. 22:16-21 (Vasquez-Rodriguez); 10/29 Tr. 143:4-144:4 (Diep); 10/29 Tr.

80:3-12, 81:15-82:15 (Cole); 10/29 Tr. 172:5-18 (Trice).

        For example, Itzel Vasquez-Rodriguez, identifying as Xicana (indigenous Mexican-

American) and more broadly Latina, 5 disclosed her ethno-racial identity in her application to

Harvard and wrote an entire essay devoted to her “experiences as a young Xicana in Southern

California.” 10/29 Tr. 10:22-11:1 (Vasquez-Rodriguez). Ms. Vasquez-Rodriguez explained that

she chose to write about her ethno-racial identity because it “was such a core piece of who I am”

and “had impacted every decision I had made, every experience that I had had…I felt like it was

something important and something of value that I could bring to a school like Harvard.” 10/29

Tr. 12:25-13:6 (Vasquez-Rodriguez).

        Thang Diep, who identifies as Vietnamese, also wrote about his ethno-racial identity in

his personal essay. 10/29 Tr. 142:22-143:3 (Diep). Mr. Diep discussed how he distanced

himself from his Vietnamese identity when he first immigrated to the United States because he

was bullied for his limited English proficiency, his accent, and his ethno-racial identity. 10/29

Tr. 140:21-143:3 (Diep); SA-2.0010. He shared how he ultimately re-connected with his

Vietnamese identity in high school when his magnet program helped him to embrace it. 10/29

Tr. 140:21-143:3; 145:14-18 (Diep); SA-2.0010. Mr. Diep testified that:

        [T]o portray my growth authentically and really show . . . the admission officer who
        I really am . . . [it was] crucial for me to . . . share this journey of not just learning
        English, but this journey of rejecting and erasing my own [ethno-racial] identity
        [that] had become such a huge part of who I was when applying and still who I am
        now.




5
 Students use the term “Xicana” rather than Chicana based on the spelling preferred by Ms. Vasquez-Rodriguez.
Compare Dkt. 440-1 (Declaration of Vasquez-Rodriguez), with 10/29 Tr. 9:3-8 (Vasquez-Rodriguez). Students also
use the terms Hispanic, Latina/o, and Latinx interchangeably. Likewise, Students use the terms Black and African
American interchangeably.

                                                       7
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 13 of 58



10/29 Tr. 145:22-146:4 (Diep). Mr. Diep concluded: “[I]f I didn’t write about this experience, I

don’t know what I would have written about.” 10/29 Tr. 146:5-6 (Diep). Other students shared

similar sentiments. See, e.g., 10/29 Tr. 89:14-17 (Ho) (“So if race were to have been removed

and I couldn't have talked about that, I don't know what I would have written about because all of

my experiences are informed by the fact that I am Vietnamese-American.”); 10/29 Tr. 171:2-19

(Tribe) ("I think that the way that I was bullied was kind of inextricable from my race. . . . I

think that also the pride that I have in my culture and my drive for social justice and my drive for

encouraging others to love themselves is so deeply connected to my experiences, having been

mistreated for my race, that it would have been very difficult to articulate who I am without

being able to discuss it."); 10/29 Tr. 13:15-17 (Vasquez-Rodriguez) ("All of my life's ambitions

revolve around communities of color and my ethnoracial identity.").

       Sally Chen, who identifies as Chinese-American, wrote about her ethno-racial identity in

her personal statement despite advice from her college counselor that the “Asian immigrant story

was overdone,” and that writing about it would hurt her chances for admission. 10/29 Tr.

200:17-23 (Chen). Ms. Chen explained:

       Being Chinese-American, being the daughter of Chinese immigrants . . . how I
       navigated being a translator and advocate. That was so fundamental to my
       background and my story, my identity, that I don’t think I could have left it out.

10/29 Tr. 201:11-15 (Chen).

       Although Sarah Cole, who identifies as African American, did not expressly discuss her

race as part of her essay, see SA-4, she identified her race through the common application’s

demographic checkboxes. SA-4.13. Ms. Cole was equally adamant that Harvard’s recognition of

her race was important:

       Race-blind admissions is active erasure. To try to not see my race is to try to not
       see me simply because there is no part of my experience, no part of my journey, no
       part of my life that has been untouched by my race. And because of that, it would
                                                  8
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 14 of 58



       be nearly impossible for me to try to explain my academic journey, to try to explain
       my triumphs without implicating my race.

10/29 Tr. 83:24-84:5 (Cole).

       SFFA never refuted Students’ testimony that sharing their ethno-racial identity was

necessary to portray themselves authentically. Nonetheless, SFFA seeks to “prohibit[] Harvard

from using race as a factor in future undergraduate admissions decisions” and require “Harvard

to conduct all admissions in a manner that does not permit those engaged in the decisional

process to be aware of or learn the race or ethnicity of any applicant for admission.” Dkt. 1 at

119. Students’ testimony demonstrates this would deprive them of the opportunity to have their

full stories—and strengths—considered in college admissions and is inconsistent with the

principle of individual dignity enshrined in the Constitution.

       ii.     The nuanced consideration of race is crucial for admissions officers to
               holistically and effectively evaluate applicants, especially ethno-racial
               minority applicants.

       When an applicant discloses his or her race—either through demographic boxes, personal

statements, or listing leadership positions with cultural affiliations—admissions officers are better

equipped to identify those applicants most able to fulfill Harvard’s educational mission. As the

Supreme Court recognized in Grutter:

       By virtue of our Nation's struggle with racial inequality, such [minority] students
       are both likely to have experiences of particular importance to the Law School's
       mission, and less likely to be admitted in meaningful numbers on criteria that ignore
       those experiences.

Grutter, 539 U.S. at 338. Race is never dispositive, nor is it viewed in isolation, but “in a society

. . . in which race unfortunately still matters,” Grutter, 539 U.S. at 333, the knowledge of an

applicant’s racial background, alongside various other attributes, may be invaluable to identify

who will best “contribute to and benefit from the educational experience on campus.” Dkt. 619

at ¶¶ 29, 58-65.

                                                 9
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 15 of 58



       Traditional admissions criteria systematically undervalue the potential contributions of

racial minorities. For example, Ms. Trice, Ms. Cole, and Mr. Diep all observed that teachers

were less willing to identify African American students as gifted or offer them advanced

coursework. 10/29 Tr. 144:7-11 (Diep); 10/29 Tr. 167:1-15 (Trice); 10/29 Tr. 82:3-10 (Cole).

As Students have noted in prior briefs, there is also extensive evidence that standardized tests are

infected with racial bias and thereby underestimate the academic potential of Black, Latinx,

Native, and other applicants. See Dkt. 509 at 17; Dkt. 517 at 20-22. The ability to consider race

allows admissions officers to counterbalance the racial skew in admissions criteria and academic

opportunities. For example, knowing that Mr. Diep faced mockery for his Vietnamese accent,

SA-2.0010, enables one to appreciate his linguistic achievements more accurately and places his

“lower end” SAT score in context. SA-2.0029.

       Moreover, the consideration of race is necessary to identify applicants with diverse

perspectives who are likely to expose other students to “new ideas, new ways of understanding,

and new ways of knowing.” P302.7. As the Court articulated in Grutter, “one’s own, unique

experience” of race “is likely to affect an individual’s views” in light of present-day racial

inequities. 539 U.S. at 333. Race-conscious individualized review allows Harvard to value the

full range of perspectives that can facilitate “enhanced classroom dialogue” on campus. Fisher I,

570 U.S. at 308. Indeed, Ms. Vasquez-Rodriguez testified to how her ethno-racial identity

shaped her perspective by allowing her to understand “injustice first-hand at a really young age. .

. and that made me want to fight for social justice.” 10/29 Tr. 10:19-21 (Vasquez-Rodriguez).

       The “colorblind” system that SFFA seeks would systematically undervalue the

achievements and contributions of ethno-racial minority applicants. Purging race from Ms.

Vasquez-Rodriguez’s application file would excise, among other items: entire paragraphs of



                                                 10
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 16 of 58



her personal essay, such as her sharing her “life’s ambition . . . to represent my heritage and

inspire my fellow Latinos to embrace our culture" (SA-3.0013); her leadership positions in

groups like “Spanish Club” and “Latino Club” (SA-3.0011); references to her “plans on majoring

in either Chicano Studies or Economics” (SA-3.0022); her academic distinctions as a “National

Hispanic Recognition Program Scholar” and “National Spanish Honors Society member” (SA-

3.0011); interviewer notes that she is interested in “a potential career in business with a Latino

focus” and how “she learned Spanish from her parents before English and has been increasingly

engaged in Latino community and culture. . . .” (SA-3.0005); potentially even her surname

“Vasquez-Rodriguez” and much more. Importantly, Ms. Vasquez-Rodriguez testified that

reference to race was necessary to share about her aspirations because “[a]ll of my life’s

ambitions revolve around communities of color and my ethnoracial identity.” 10/29 Tr. 13:10-

13:17 (Vasquez-Rodriguez).

       Tellingly, SFFA’s own expert on race-neutral alternatives, Mr. Kahlenberg, conceded

that admissions officers should not completely disregard an applicant’s racialized experiences.

10/22 Tr. 71:8-72:7 (Kahlenberg). Mr. Kahlenberg agreed, for example, that colleges should be

able to positively consider whether an applicant has overcome racial discrimination. Id. Mr.

Kahlenberg acknowledged that the consideration of race is in fact the most efficient method of

promoting racial diversity. 10/22 Tr. 82:4-10. Consequently, Harvard’s contextual

consideration of race is both essential and the most effective means of pursuing the specific

educational benefits associated with racial diversity.

       In its post-trial brief, SFFA also suggests that Harvard should eliminate the demographic

checkbox for race. Dkt. 620 at ¶ 142. Yet even this would impair Harvard’s ability to view

applicants holistically. Ms. Cole’s application provides a case-in-point. In her personal essay,



                                                 11
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 17 of 58



Ms. Cole discussed how she committed herself to combatting gun violence in Kansas City after a

close acquaintance lost his life to gun violence. SA-4.0018. Ms. Cole highlighted her leadership

on Kansas City’s Youth Board where she presented recommendations to the mayor to “slow

down this losing cycle” in a city with “the second highest homicide rates in the nation.” Id.

While she did not explicitly reference her race in her essay, she did mark the checkbox indicating

that she is African American. SA-4.0013. Knowing this provides additional context for her

advocacy. As Ms. Cole testified, a race-blind admissions system would “not see me simply

because . . . there has been no part of my life that has been untouched by race.” 10/29 Tr. 83:24-

84:2 (Cole). Consequently, eliminating the demographic checkbox would also have a

detrimental impact on Harvard’s evaluation of applications that contain information that is more

accurately appreciated when the applicant’s race is disclosed in that way.

       iii.    Race-conscious admissions remains necessary for cultivating the fullest
               depth and breadth of diversity which benefits all students.

               a. Educational benefits of diversity are essential and flow to all students.

       As noted above, Harvard regards racial diversity as crucial to achieving its educational

objectives. 11/1 Tr. 193:1-10 (Faust); 10/23 Tr. 24:13-25:6 (Khurana); 10/24 Tr. 123:22-124:7

(Banks). Student body diversity exposes students to new ideas, perspectives and ways of

understanding. DX109.1. “[S]tudent body diversity – including racial diversity – is essential to

our pedagogical objectives and institutional mission. It enhances the education of all of our

students, it prepares them to assume leadership roles in the increasingly pluralistic society into

which they will graduate, and it is fundamental to the effective education of the men and women

of Harvard College.” P302.22 (Harvard’s Report of the Committee to Study the Importance of

Student Body Diversity). Research confirms that these benefits enhance learning for all

students, including non-minority students. Some of these shared benefits include reduced


                                                 12
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 18 of 58



prejudice; 6 improved cross cultural understanding, comfort, and engagement; 7 enhanced

problem-solving and academic abilities; 8 and a developed capacity for teamwork and

leadership. 9

        When diverse experiences and perspectives are represented in the classroom, all students

benefit. Ms. Cole testified: “I can’t tell you how many times I’ve had professors email me

thanking me for the contributions I’ve made in class or classmates stopping me outside of class

thanking me for sharing my perspective.” 10/29 Tr. 78:25-79:6 (Cole). And she continued:

“[T]he learning would be less if there were fewer black students” at Harvard. 10/29 Tr. 79:6-13

(Cole). Similarly, Ms. Chen testified that, in addition to ethnic studies “recentering and uplifting

the experiences and the histories of people of color and students of color who are coming from

communities beyond Harvard,” diversity is beneficial for all students. 10/29 Tr. 208:13-209:13

(Chen).

        Itzel Libertad Vasquez-Rodriguez confirmed that learning with students from different

ethno-racial backgrounds made her a more critical and independent thinker. 10/29 Tr. 17:7-20

(Vasquez-Rodriguez). “I think having had experiences and relationships with people from

different ethno-racial groups made me a much better listener, a more empathetic person,

someone who is a more critical thinker, and whose [] perspective of the world is more broad.”

10/29 Tr. 23:5-11 (Vasquez-Rodriguez). Interactions with other classmates of color who come

from different life experiences also benefitted Mr. Diep, who observed that he gained “[n]ew


6
  See Kristin Davies et al. , Cross-Group Friendships and Intergroup Attitudes, 15 Personality and Soc. Psychol.
Rev. 332, 345 (2011); Nisha Gottfredson, et al., The Effects of Educational Diversity in a National Sample of Law
Students: Fitting Multilevel Latent Variable Models in Data with Categorical Indicators, 44 Multivariate Behav.
Res. 305, 326 (2009).
7
  See Mitchell J. Chang et al., The Educational Benefits of Sustaining Cross-Racial Interaction Among
Undergraduates, 77 J. of Higher Educ. 430, 430-55 (2006).
8
  See Chang et al. supra note 7; Jilali Luo & David Jamieson-Drake, A Retrospective Assessment of the Educational
Benefits of Interaction Across Racial Boundaries, 50 J. of C. Student Dev. 67, 82 (2009).
9
  See Chang et al, supra note 7; Luo and Jamieson-Drake, supra note 8, at 67.

                                                       13
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 19 of 58



perspectives on how to look at different issues” from his classmates at Harvard. 10/29 Tr. 153:2-

10 (Diep). Ms. Ho agrees. “[A]s an individual student, we learn from other people, and we learn

from listening to their stories, listening to their perspectives. And if their perspectives and

stories aren’t present on campus or aren’t as present on campus, who are we supposed to be

learning from?” 10/29 Tr. 109:21-25 (Ho).

       The personal and social benefits of diversity at Harvard are just as profound.

“[E]ducation is not just what you learn in the classroom. I think that Harvard really emphasizes

the learning that goes on in dorms and dining halls.” 10/29 Tr. 105:19-25 (Ho). Ms. Ho further

testified that living and learning alongside those with different experiences allowed her to see

that “there’s so much out there in the world and that you should be a little more nuanced and

come from your own perspective.” 10/29 Tr. 107:8-24 (Ho). Ms. Nunez noted that being at a

diverse campus has been “really rewarding” and has allowed her to talk about her own identity.

10/29 Tr. 124:25-125:11 (Nunez).

       As intended, fostering these interactions helps prepare Harvard’s students to assume

leadership roles in an increasingly diverse society. Ms. Trice testified that “the diversity at

Harvard has helped me to learn about the different ways that I can be involved and the different

causes that I want to devote myself to.” 10/29 Tr. 191:1-12 (Trice). Ms. Vasquez-Rodriguez

recognized that ethno-racial diversity at Harvard has been important in her post-graduate work as

a legislative aide and California Assembly Fellow, particularly given California’s increasing

demographic diversity. 10/29 Tr. 23:5-23 (Vasquez-Rodriguez). “[H]aving had those

experiences made me a better policy maker, a better policy thinker and much better equipped for

this fellowship.” 10/29 Tr. 23:20-23 (Vasquez-Rodriguez). As an aspiring pediatrician, Mr.

Diep recognized that discussions with other students of color provided him with a “tool set to



                                                 14
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 20 of 58



think about cultural sensitivity and cultural competency.” 10/29 Tr. 153:10-25, 156:12-14

(Diep). Since then, he has reflected on how to design health studies that are inclusive of all

communities. 10/29 Tr. 156:1-157:5 (Diep).

       Ms. Chen contrasted her experience at Harvard with her high school experience at

Lowell, a highly competitive public magnet school in San Francisco with a majority Asian

American student body and “very few” Black or Latinx students. She would not describe her

high school as racially diverse, as its student demographic “did not really in any way reflect the

overall racial diversity of the Bay Area or San Francisco.” 10/29 Tr. 196:7-25 (Chen). She

found the lack of diversity “detrimental” to her overall learning experience. 10/29 Tr. 197:4-5

(Chen).

       All students benefit from the opportunity to engage with underrepresented minorities

outside of the classroom, as well. Many affinity and cultural groups intentionally include the

broader Harvard campus in their social and educational activities. Ms. Ho testified that “it’s

really important for us [Asian American Women’s Association (AAWA)] as an organization to

express that it’s not just for people who identify with the experiences of Asian-American

womanhood” and that AAWA is “not [an] exclusive space.” 10/29 Tr. 96:19-97:4 (Ho).

Similarly, Ms. Nunez testified that Fuerza hosts “a lot of events that we [publish] out to the

larger kind of Harvard community” and are “more tailored to letting other people know about

these issues.” 10/29 Tr. 132:15-:133:2 (Nunez). Many events combine an educational aspect

with more cultural activities and are often attended by a more diverse population that views these

as “very welcoming spaces for other students as well.” 10/29 Tr. 135:25-136:25 (Nunez).

               b. A critical mass of students of color on campus is necessary to combat racial
                  isolation and hostility.




                                                15
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 21 of 58



       Racial diversity is also necessary to combat the racial isolation and hostility that Students

testified they experienced at Harvard. For example, Ms. Nunez and her friends were called “a

bunch of wetbacks” by another student. 10/29 Tr. 129:4-10 (Nunez). Ms. Chen was accused of

trespassing in the student lounge by a Harvard staff person. “[I]t made me feel like I didn’t

belong there. It made me feel foreign. And it really, I think, triggered a kind of internal critique

of myself.” 10/29 Tr. 204:12-205:24 (Chen). Ms. Cole testified that during her freshman year, a

classmate published an article on affirmative action in the school newspaper that compared the

admission of black students at Harvard to “teaching a blind person how to be a pilot” and

recounted her experience of being “cursed at or physically assaulted” for marching through

campus asserting that Black lives matter. 10/29 Tr. 72:24-73:24, 82:16-23 (Cole). And Ms.

Vasquez-Rodriguez testified that when she entered a classroom, she would “take note mentally

of the number of people of color” and in a majority white class she would become “very

nervous” and reluctant to speak. “I didn’t want to be seen or stereotyped as someone who [] is

just talking about communities of color because that’s where I came from.” 10/29 Tr. 19:5-25

(Vasquez-Rodriguez).

       In predominantly white, privileged environments like Harvard, students of color, if there

are a sufficient number of them, can find belonging, inclusion, and community by bonding with

one another. Professor Margaret Chin explained that when she arrived at Harvard, “I felt like I

needed to find people like me to feel comfortable, especially in the very beginning because I was

intimidated. I thought I could do well, but I was intimidated, especially in the classroom.”

Consequently, she sought other people of color. 10/29 Tr. 34:7-15 (Chin). Similarly, Ms.

Vasquez-Rodriguez wanted to attend a campus where there were other people of color like

herself “so that I could have a more safe environment . . . and a better [] learning environment.”



                                                 16
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 22 of 58



10/29 Tr. 16:16-20 (Vasquez-Rodriguez). Ms. Ho testified that having another roommate who is

also a first-generation student and whose parents are also immigrants allowed her to process the

pressure of being the first in her family to attend college and gender expectations within certain

communities. She observed, “I feel the same things, but I just never knew that they were so

widespread.” 10/29 Tr. 106:4-24 (Ho).

       Harvard acknowledges that this is one of the many benefits of diversity. See 11/1 Tr.

206:3-16 (Faust); 10/23 Tr. 33:25-34:7 (Khurana). Ms. Cole, who originally had no interest in

accepting her offer of admission to Harvard, described how visiting the campus and seeing its

diversity appealed to her. 10/29 Tr. 70:5-21 (Cole). Sharing a meal and a wide-ranging

conversation with other Black students made her think, “I actually can see myself here, and I feel

like I could fit in here, and I feel like I could have community here in ways that I just never

imagined I could have.” 10/29 Tr. 70:13-21 (Cole). Ms. Vasquez-Rodriguez described how

racially and ethnically diverse spaces offered support, facilitated some of her closest friendships,

and gave her the confidence and strength necessary to navigate Harvard every day. 10/29 Tr.

20:17-21:4 (Vasquez-Rodriguez). As part of these ethno-racial student or cultural groups, Ms.

Vasquez-Rodriguez found a place where she could “finally breathe” and “really be myself.”

10/29 Tr. 20:19-20 (Vasquez-Rodriguez). Ms. Nunez testified that when, as noted above, she

and her friends were called “wetbacks” by a fellow student, “we were able to kind of laugh it off

and keep going on with our night because we were a large group of students”—but had that not

been the case she acknowledged that they may have felt more threatened. 10/29 Tr. 129:11-18

(Nunez).

       Both parties’ experts agree that eliminating race from the admissions process would lead

to a precipitous drop in Black and Latinx enrollment, 10/25 Tr. 164:1-25, 165:1-6 (Arcidiacono);



                                                 17
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 23 of 58



10/31 Tr. 126:21-129:2 (Card), leaving those minority students vulnerable to “feel[ing] isolated

or like spokespersons for their race.” See Grutter, 539 U.S. at 318-19. Students from

underrepresented backgrounds may feel “that much more alone on campus” should the pool of

minority students drop. 10/29 Tr. 138:14-139:2 (Nunez). And, as Ms. Vasquez-Rodriguez

testified, a reduction in minority students would have broader adverse impact on the Harvard

campus: “I think that there are so few students of color and under-represented minority groups at

Harvard as it is that any sort of reduction in any of those groups would be really detrimental to

the community at Harvard, both for students of color, but also just for students in general.”

10/29 Tr. 21:5-22:3 (Vasquez-Rodriguez).

       Ms. Cole testified that a reduction in Black representation at Harvard “would have a

severely adverse impact on Harvard’s racial climate.” 10/29 Tr. 78:12-24 (Cole). She

emphasized that because Harvard’s administration consistently failed to adequately support its

students of color, students have had to do the work themselves “to create the community that

allows us students of color to feel confident and able to thrive on its campus. And if you have

fewer students of color on Harvard’s campus, then there’s fewer people to do that work and that

work becomes more exhausting.” 10/29 Tr. 78:6-78:24 (Cole). Moreover, a significant drop in

either Black or Latinx enrollment undermines the benefits of diversity for all students. As Ms.

Cole testified: “[T]here is so much value that black students offer academically. They make

classes – the class and learning so much richer . . . There would be less learning if there were

fewer black students.” 10/29 Tr. 78:24-79:12 (Cole). As Ms. Trice observed at trial, “I think

when you’re interacting with a critical mass of minorities, it’s harder to have stereotypes about

them.” 10/29 Tr. 177:6-22 (Trice). In addition to providing support and cover for those

subjected to racial hostilities, a critical mass of students of color signals that “discrimination and



                                                  18
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 24 of 58



microaggressions are not something that the broader community would tolerate.” 10/29 Tr.

177:11-22 (Trice).

               c. Race-neutral alternatives are insufficient to achieve benefits of diversity.

       SFFA’s expert opined that Harvard could implement a number of race-neutral

alternatives through a combination of increasing socioeconomic preferences and eliminating

admissions practices that predominantly favor whiter, wealthier applicants. PD27-34; 10/22 Tr.

33:19-47:18 (Kahlenberg). The record shows that eliminating race-conscious admissions may

slightly increase the number of Asian American students at Harvard, but white students would be

the greatest beneficiaries. 10/31 Tr. 127:24-128:15 (Card). Moreover, with race-neutral

alternatives, the number of Blacks on campus would decline by approximately 60%, dropping

from 14% to 6%. 10/31 Tr. 127:13-128:15 (Card). SFFA tries to gloss over this impact by

noting that the combined share of Hispanics and African Americans would grow from 28% to

29%. Dkt. 620 at ¶ 158. But minorities are not fungible. Increasing the representation of one

underrepresented minority group does not neutralize a decline in another. Each group’s

representation independently affects the benefits of diversity and the conditions for meaningful

participation and cross-racial interaction. Students testified that a significant decline in the

African American student population would substantially harm the educational environment for

all Students. As Ms. Vasquez-Rodriguez explained, “I think, in particular, like a reduction in the

number of black students at Harvard would be really problematic because black student groups

on campus tend to be more established. . . I think that a lot of the power and positive change at

Harvard comes from student groups of color . . . . [A] reduction in any of those groups is -- is

awful.” 10/29 Tr. 21:17-22:3 (Vasquez-Rodriguez). On this point, Mr. Diep testified that a

significant reduction in African Americans “would hurt my education dramatically, not just

education in the classroom but also outside the classroom.” 10/29 Tr. 154:16-22 (Diep). The
                                                  19
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 25 of 58



Student testimony directly refutes SFFA’s claim that an alternative resulting in significantly

fewer Black students would work “about as well” as Harvard’s race-conscious admissions

policy.

                 d. Race-neutral alternatives may reduce diversity within each racial group.

          SFFA also ignores the fact that reducing the number of underrepresented students on

campus threatens diversity within each racial group. Students believe that it is essential to

recognize the diversity of experience within each racial and ethnic subgroup. Many have

benefitted from the rich range of experiences within ethnoracial groups at Harvard. As Ms.

Vasquez-Rodriguez testified, the degree of diversity she experienced at Harvard allowed her to

interact with a group of people that she had not known much about before college, which was

“mind-opening” in ways that allow her to better identify the “classism, and racism, and colorism

within [her] own community.” 10/29 Tr. 17:21-18:10 (Vasquez-Rodriguez). Ms. Nunez states

that within racial groups, “there’s a lot more diversity of ethnic background or family experience

than I’m used to” at Harvard. 10/29 Tr. 123:11-124:4 (Nunez). Similarly, Ms. Trice testified

that because the Black community is not a monolith, it is important for the broader Harvard

community to interact with Black students with different experiences whether that is in terms of

religion, class, politics or national origin. 10/29 Tr. 179:4-18 (Trice).

          Reducing diversity within diversity would harm Asian American students at Harvard, not

just other minorities. From Mr. Diep’s perspective, Asian Americans have a fairly strong

representation at Harvard when compared to Black or Latinx groups, but not a high level of

intragroup diversity. “There are more East Asian students who are Chinese and Korean than

Southeast Asian students like Vietnamese, Cambodian, Laotian.” 10/29 Tr. 148:12-14 (Diep).

Consequently, he testified that “when you don’t see yourself represented, I think it’s just like a

sucky feeling to have,” leaving him feeling “marginalized” and “erased.” 10/29 Tr. 148:19-
                                                 20
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 26 of 58



149:3 (Diep). Even without a specific intent to exclude or ignore the experiences or

contributions of various Asian subgroups, Mr. Diep testified that he “feel[s] erased when I just

don’t see myself reflected in the greater Asian community on campus.” 10/29 Tr. 148:17-149:20

(Diep).

          The benefits of intraracial diversity are not abstract. Ms. Chen testified that it was

“critically changing” for her to meet Asian Americans who are different from her. 10/29 Tr.

209:15-16 (Chen). “[I]t was so important to me to meet and talk to other Asian Americans who

are different from me as kind of an impetus for me to learn more, for me to demand an education

that would discuss these differences that I would have in these one-on-one encounters.” Id. at

209:20-24 (Chen). Prior to her experience at Harvard, in spite of growing up in San Francisco,

Ms. Chen had never met an undocumented Asian American. “Despite the fact that Asian

immigrants are the fastest growing immigrant population in the United States, a lot of the public

media around immigration and immigration reform is often centered around Latinx

communities.” 10/29 Tr. 210:2-5 (Chen). She concluded that it is important to have these

different experiences and an Asian American population that is racially, ethnically and

socioeconomically diverse “to really dispel these kinds of overarching myths [about] what it

means to be Asian American.” 10/29 Tr. 210:11-16 (Chen).

                 e. Benefits of racial diversity are unique from socioeconomic diversity.

          SFFA presumes that implementing a socioeconomic preference can increase both

socioeconomic and racial diversity, thereby producing sufficient educational benefits that negate

the need for race-conscious admissions. Dkt. 620 at ¶¶ 231-233. But in fact, socioeconomic

diversity offers distinct benefits that do not address the specific experiences—positive and




                                                   21
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 27 of 58



negative—that race plays in shaping personal identity. 10 Moreover, the benefits associated with

greater socioeconomic diversity are not offset by those lost with a reduction in racial diversity.

Both matter, but a myopic focus on socioeconomic status will never cultivate the specific

benefits that may be achieved through the limited consideration of race in admissions. Student

experiences confirm this. Greater socioeconomic diversity in a classroom is helpful but “the

benefits that come from socioeconomic diversity are different than the benefits that come from

having ethnoracial diversity in a classroom.” 10/29 Tr. 22:15-21 (Vasquez-Rodriguez). Because

ethnoracial diversity is “more visibly salient,” Ms. Vasquez-Rodriguez testified, “I didn’t feel

judged or discriminated against because of my socioeconomic status. I felt discriminated against

because of my ethnoracial identity.” 10/29 Tr. 22:16-21 (Vasquez-Rodriguez).

        Consequently, even those who share a similar socioeconomic status but different

ethnoracial backgrounds may have a wide range of experiences that shape the perspectives they

bring to the classroom. Based on his experience, Mr. Diep testified that children of different

races are treated differently, even if they share the same low-income status. Growing up, he

observed “a lot of assumptions” related to his Black and Latinx friends as being “dangerous,”

yet “the same assumptions were not made about me.” 10/29 Tr. 143:4-16 (Diep). Without the

burden of these racial stereotypes, Mr. Diep felt free to excel academically. 10/29 Tr. 143:23-

144:4 (Diep). On the other hand, Mr. Diep observed that the Black and Latinx friends who

attended his middle school were not tapped for the same humanities magnet program that he was

referred to in spite of being just “as smart and talented” as him. 10/29 Tr. 144:7-11 (Diep).

Meanwhile, Mr. Diep struggled with feeling like a foreigner. 10/29 Tr. 144:12-19 (Diep). Thus,



10
   As Students have previously noted, research shows that racial diversity contributes to small-group discussion in
ways that enhances reasoning in ways that socioeconomic or geographic diversity may not. See Anthony L. Antonio
et al., Effects of Racial Diversity on Complex Thinking in College Students, 15 Psychol. Sci. 507, 507-510 (2004).

                                                        22
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 28 of 58



a low-income Asian American student like Mr. Diep has a very different lived experience and

viewpoint than a low-income African American or Latinx student, even though both are low-

income.

       Similarly, Ms. Cole’s experiences as “a working-class black person” motivated her to

make the sacrifices and hard work of her parents worthwhile and produced “solidarity with

lower-income people” and engendered a “strong commitment to fighting for a world where

people don’t have to endure the hardships of poverty.” 10/29 Tr. 79:18-80:2 (Cole). Given her

family’s history of financial instability, Ms. Cole described the distinction between the

challenges associated with socioeconomic status and race. “I can see where there’s like that

difference in experience and perspective that comes from being a person of color in addition to

experiencing financial instability.” 10/29 Tr. 81:15-19 (Cole). Ms. Cole distinguished the

challenges faced by a white working-class father who is laid off and struggling to find work from

the additional disadvantages and discrimination her father endured under the same

circumstances. 10/29 Tr. 81:15-24 (Cole). Yet even when her family was doing better

financially, they encountered racism. “And so regardless of whether we were struggling

financially or not, our race has always shaped our experience, and that is a part of what I’m able

to offer” or contribute to the learning environment. 10/29 Tr. 81:25-82:15 (Cole).

       Ms. Cole recognizes that her experiences as a working-class Black markedly differ from

the experiences of a working-class white, Asian or Latino. “The particular prejudices and

stigmas and barriers that I face as a black working-class woman are simply different than those

other groups.” 10/29 Tr. 80:3-12 (Cole). Consequently, while socioeconomic diversity “makes

Harvard’s campus a richer place” it is just one aspect of a student’s identity – like race – that

adds benefits to Harvard’s campus. 10/29 Tr. 80:15-81:5 (Cole). In Ms. Cole’s experience, the



                                                 23
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 29 of 58



benefits associated with the intersection of race and class are unique as “it was the low-income

students of color” who found themselves “more impacted by the racial barriers at Harvard”

which led them to be among those “most likely to advocate for Harvard to do better by students

of color.” 10/29 Tr. 81:6-14 (Cole).

        Similarly, Ms. Trice’s experience shows the need to consider race separately from

socioeconomic status in admission decisions. “Although I believe there are privileges that come

with being upper middle class, I was discriminated against in spite of those.” 10/29 Tr. 172:5-18

(Trice). Her upper middle class status may mask other oppressions or denials that she faced by

virtue of her race. “And it mostly just wouldn’t allow me to account for the ways that my

[racial] identity has affected me.” 10/29 Tr. 172:9-18 (Trice). It is therefore appropriate for

Harvard to cultivate both socioeconomic and racial diversity, in recognition of the unique

challenges and benefits that each offers.

                f. Statistical models underestimate the decrease in diversity produced by the
                   elimination of race-conscious admissions.

        SFFA’s statistical models of race-neutral alternatives grossly underestimate the decrease

in racial diversity that would ensue if Harvard stopped appreciating the racial background of

students in the admissions process. Whenever race-consciousness is supplanted by

socioeconomic considerations, both racial and socioeconomic diversity at the most selective

universities may decline. 11 As Students have already noted, the end of affirmative action in

Texas and the ban of race-conscious admissions in California reduced the likelihood that




 See Sean F. Reardon, Rachel Baker & Daniel Kalsik, Race, Income and Enrollment Patterns in Highly Selective
11

Colleges 1982-2004, at 2, Center for Education Policy Analysis, Stanford University (2012).

                                                     24
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 30 of 58



minority students would request that their SAT scores be sent to in-state public colleges which is

highly correlated with where those students might apply. 12

        Ms. Vasquez-Rodriguez testified: “Honestly I, probably would not have applied to

Harvard if they didn’t take race into account… I wanted to go to a school that reflected the

diversity of the U.S. population and the world population.” 10/29 Tr. 16:21-17:6 (Vasquez-

Rodriguez). Ms. Chen speculated that if race were eliminated from the admissions process, she

would not be at Harvard. “I could not see myself being part of an institution that didn’t value me

and my experiences when I was fighting so hard to articulate them.” 10/29 Tr. 211:9-22 (Chen).

She testified, “I think dismantling the race-conscious admissions policy would really rob

students of that critical part of education where you learn from and with people who are different

from you and have different experiences with you.” 10/29 Tr. 210:20-23 (Chen). She would

anticipate an “overwhelming pressure to buckle under the weight of assimilation” and expressed

concern that “those different experiences would very much be pushed to the margins.” 10/29 Tr.

210:20-211:8 (Chen). Ms. Cole testified that if race were not considered in the admissions

process and Harvard enrolled fewer students of color, she likely would not have accepted her

offer of admission. 10/29 Tr. 70:5-21, 83:17-84:16 (Cole).

     B. Harvard engages in an individualized review process that appropriately considers
        race in a manner that is positive, contextual, and considers all pertinent elements of
        diversity.
        Having established that Harvard’s use of race is “necessary,” strict scrutiny also requires

Harvard to show that its “means” of considering race “ensure[s] that each applicant is evaluated

as an individual.” Fisher, 570 U.S. at 309 (citation omitted). The Supreme Court has indicated

that an “admissions program cannot use a quota system,” but it may consider race or ethnicity


12
  Mark C. Long, College Applications and the Effect of Affirmative Action, 121 J. of Econometrics 319, 340
(2004).

                                                       25
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 31 of 58



“as a ‘plus’ in a particular applicant’s file” as long as the applicant is not “insulat[ed] . . . from

comparison with all other candidates.” Grutter, 539 U.S. at 334 (citations omitted). The process

should employ a “highly individualized, holistic review” which flexibly considers “all pertinent

elements of diversity . . . although not necessarily according them the same weight.” Id. at 309

(citation omitted). Individualized review ensures that an applicant’s race is not the “defining

feature of his or her application.” Id. at 337.

         The record is clear that Harvard’s process exemplifies the hallmarks of individualized

review as endorsed by the Supreme Court. Harvard’s admissions officers explained that an

applicant’s self-identified race may help contextualize the facts, circumstances, or events which

shed light on an applicant’s achievements or contributions. Tr. 10/17 227:3-15 (Fitzsimmons).

Additionally, an admissions officer may positively view an applicant’s ethno-racial identity

when assigning an overall score if the file suggests the applicant’s distinct viewpoint would

enrich campus diversity. Tr. 10/16, 22:18-23:6 (Fitzsimmons). This latter treatment of race was

frequently referred to as a “tip” or “per se” consideration of race.

           i.     Harvard’s consideration of race does not use race as more than a “plus”
                  factor for Black and Hispanic students.

         SFFA alleges that race is the “predominant factor” in the decision to admit African

American and Hispanic students. 13 Dkt. 620 at ¶¶ 215-220. Our Students’ application files are

arguably the best direct evidence that SFFA’s assertion lacks merit. The admissions files of Ms.

Cole (who identifies as Black) and Ms. Vasquez-Rodriguez (who identifies as Latina) are


13
   Indeed, SFFA’s suggestion that Black and Latinx students are academically underqualified and admitted to
Harvard predominantly on the basis of their race is both offensive and directly countered by the experiences of our
Students, whose impressive academic careers in high-school were followed by their equally impressive performance
at Harvard. Ms. Vasquez-Rodriguez graduated from Harvard cum laude with a 3.7 GPA with the highest honors in
sociology, a minor in economics, a citation in Spanish and a certificate in Latin American studies and has since been
awarded a California Assembly Fellowship. 10/29 Tr. 8:17-23, 22:22-23:4 (Vasquez-Rodriguez). Ms. Cole
graduated from Harvard with a 3.6 GPA and received a master’s degree from the Harvard School of Education. She
is currently a fifth grade teacher in the District of Columbia. 10/29 Tr. 61:22-62:17 (Cole).

                                                         26
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 32 of 58



predominantly characterized by commentary about their stellar academic credentials, their

recommenders’ effusive comments, their leadership through extracurriculars, and their

socioeconomic status.

        More specifically, Ms. Cole’s file reflects that admissions officers noted her

extraordinary academic achievements including:

   •    Comments about her “All A[s]”. SA-4.0001. Ms. Cole’s transcript reflects how she
        earned all As and A+s at Pembroke Hill School, one of the best private college prep
        schools in Kansas City. SA-4.0006; 10/29 Tr. 65:1-3 (Cole).

   •    Comments about her “warm school support.” SA-4.0006. Ms. Cole’s Counselor
        recommendation shared that “Academically, Sarah is virtually unparalleled at our school”
        and praised her “scholastic prowess” among other accolades. SA-4.0030.
Ms. Cole’s file also contains extensive commentary and notes about her extracurriculars,

including:

    •   Notes underscoring her leadership on the Board of Engage KC. SA-4.0001. In this role,
        Sarah developed recommendations for Kansas City’s leadership to combat youth
        violence. 10/29 Tr. 72:1-10. (Cole).

    •   Notes on her “term-time work” adding up to approximately 7-8 hours a week. SA-
        4.0001-0002. In addition to earning straight-As, Ms. Cole worked at TJ Maxx during the
        school year. 10/29Tr. 67:8-10 (Cole).

    •   Notes on her participation in Debate. SA-4.0001. Ms. Cole was identified as the best
        Novice Debater in 9th grade and serves as Vice President of the Debate Team in 11th
        grade. SA-4.0016.
Admissions officers also commented upon her impressive character attributes, including:
   •    Comments about her “determination, drive, and admirable work ethic.” SA-4.0002.

   •    Underlines and markups throughout her glowing school recommendation, including the
        counselor’s comment that Sarah is “one of the most thoughtful, and reflective,
        adolescents with whom I have ever worked.” SA-4.0030.
Finally, admissions officers appreciated the context of Ms. Cole’s success beyond race, across a
wide range of attributes including:



                                                 27
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 33 of 58



   •   Comments about her geographic ties through her “love of and devotion to Kansas City.”
       SA-4.0002.

   •   Notes about her low socioeconomic status (possible HFAI status). SA-4.0002.

   •   Notes on her parents’ occupation working at ADT Security and the IRS. SA-4.0001.

       Throughout the various comments and markups, admissions readers do not make any

comment about her race. Ms. Cole’s file provides powerful evidence that Harvard does not treat

race as the defining feature of a minority student’s application, but seriously considers each

applicant’s individual qualifications and various diversity attributes. Indeed, it strains credulity

to suggest race was the predominant reason Ms. Cole was admitted.

       Similarly, Ms. Vasquez-Rodriguez’s file reflects that admissions officers noted her

extraordinary academic achievements including:

   •   Comments on her “strong sets of AP scores.” SA-3.0002. When Ms. Vasquez-
       Rodriguez applied, Ms. Vasquez-Rodriguez had taken six AP courses and received the
       highest score on five of tests. 10/29 Tr. 12:1-7 (Vasquez-Rodriguez). By the end of high
       school, she had completed 10 AP tests. Id.

   •   Notes underscoring her class rank, her GPA, and how “my goodness Itzel is a hard
       worker!” SA-3.0001-0002. Ms. Vasquez-Rodriguez graduated from high school with a
       4.5 GPA; she was ranked first in her class of about 500 students from grades ten to 12;
       during the summers, she took community college courses. 10/29 Tr. 12:8-12 (Vasquez-
       Rodriguez).

The file also includes notes about Ms. Vasquez-Rodriguez’s extensive extracurricular activities

including:

   •   Comments about her being a “2 season runner and 4x © [captain]” who has “earned
       athletic success.” SA-3.0002.

   •   Comments about her serving “as E [editor] of a paper, link leader and volunteer.” SA-
       3.0002.

   •   Markups to underscore her being a President of the Spanish Club and Secretary of the
       Latino Club. SA-3.0001.


                                                 28
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 34 of 58



The admissions officers also commented extensively on Ms. Vasquez-Rodriguez’s demonstrated

personal qualities that will enable her to contribute to Harvard and beyond, including:

   •   Comments about her being “positive, respected, and kind.” SA-3.0002.

   •   Comments about her being “resilient and determined to succeed.” SA-3.0002.

   •   Comments about how her “GC [guidance counselor] let us know she has an ‘electric
       personality.’” SA-3.0002.
Finally, there are comments that appreciate the context of Ms. Vasquez-Rodriguez’s success

beyond race, across a wide range of attributes including:

   •   Notes that her “Dad is unemployed, Mom an admin. . . Itzel has lived [between] 2 homes
       for years.” SA-3.0002.

   •   Comments that her scores are especially impressive out of her high school “where only
       25% [of students] go onto 4[-]year colleges.” SA-3.0002.

   •   Notes about her low socioeconomic status (fee waiver application and possible HFAI
       status). SA-3.0002

   •   Markups to underscore her intended concentration in the Humanities. SA-3.0001.

       Comparatively, there are only two notations related to Ms. Vasquez-Rodriguez’s ethno-

racial identity, and these comments contextualize the information she shared in her personal

essay, noting “she’s connected w/ her heritage after a period of disconnect (see PE [personal

essay])” and “PE [personal essay]: Latino heritage.” SA-3.0001-0002. These reader notes and

comments reflect how Harvard’s process predominantly considers non-racial factors, how it

appreciates non-racial forms of diversity, and how any consideration of race is applied in an

individualized context and alongside the consideration of other factors. The extensive

commentary affirms that there are no automatic points being awarded based on race. Perhaps

most importantly, Ms. Vasquez-Rodriguez’s file reflects how her admission to Harvard is based

on her exceptional qualifications and strengths across multiple areas: academics, extracurriculars,

                                                29
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 35 of 58



athletics, and impressive character attributes. Her file discredits any claim that race is the

“predominant” factor for admitting Hispanic applicants. 14

        To be clear, race may have played a limited role in the admissions of Ms. Cole and Ms.

Vasquez-Rodriguez, but there is absolutely nothing suspect about a university ascribing value to

an applicant’s ability to contribute to campus diversity based, in part, on their race. Indeed, both

Ms. Cole’s and Ms. Rodriguez’s applications reflected how they could meaningfully contribute

to Harvard’s diversity goals. Specifically, Ms. Vasquez-Rodriguez expressly shared in her

personal essay: “I will undoubtedly carry [my Xicana heritage] with me to college.” SA-3.0013.

Ms. Cole’s application also reflected her capacity to dismantle stereotypes, as her guidance

counselor shared Ms. Cole’s prior statement:

        I think my most significant contribution to [my high school] community would be
        providing [students and faculty] with a personal example of an African American
        who does not come from a financially stable family, but [who] still strives for
        academic excellence…. [My presence] has helped loosen the stronghold of
        stereotypes placed on African Americans, at least among my peers here.

SA-4.0030. Indeed, Ms. Vasquez-Rodriguez and Ms. Cole both substantially contributed to

Harvard’s diversity goals while in college. For example, Ms. Cole actively led work on a

diversity report, served as President of the Black Students Association, guided classmates and

administrators to grieve “the deaths of black people at the hands of the police,” and was

repeatedly thanked by classmates and professors for sharing her perspective as a Black woman.



14
   Furthermore, Harvard’s 2012 casebook also demonstrates that race is not a defining feature in Harvard’s
admissions process. The cases in the casebook are actual applicant cases with the applicants’ identifiers removed
and are used for training of Harvard admissions personnel. 10/22 Tr. 151:23-152:9 (McGrath). The casebook
includes an example of “Peter Duran,” who identified himself as Hispanic in his application and had very good
grades and SAT scores. DX2.101-10. Harvard noted his ethnicity as an appealing factor, but ultimately decided not
to admit him. 10/22 Tr. 163:14-164:14 (McGrath). As in Grutter, where the Court observed that the Law School
frequently accepted nonminority applicants with grades and test scores lower than underrepresented minority
applicants (and other nonminority applicants) who were rejected, 539 U.S. at 339, Harvard’s admissions office does
not automatically accept or reject candidates based on their race and rejects underrepresented minority applicants
who have grades and test scores higher than nonminority applicants who are admitted.

                                                       30
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 36 of 58



10/29 Tr. 74:9-75:22, 78:15-79:13 (Cole). Ms. Vasquez-Rodriguez participated in numerous

affinity groups and co-led a cross-cultural, cross-ethnic coalition which successfully established

an ethnic studies track at Harvard. 10/29 Tr. 17:3-19:4 (Vasquez-Rodriguez).

        Viewed in their entirety, Students’ application files demonstrate that Black and Hispanic

students are not receiving an oversized boost based on race, and that any role that race is playing

is more than justified based on the tangible contributions such students make to campus.

        Moreover, SFFA’s bald assertion that race is a “predominant” factor relies upon

inapposite case law and flawed analysis. Dkt. 620 at ¶ 220. SFFA only introduced two

admissions files, and neither file demonstrated that race was the defining feature of Harvard’s

admissions decision. 15 Instead, SFFA proffers two, equally flawed arguments which

misinterpret prior case law. First, SFFA draws an analogy between Harvard’s race-conscious

policy and programs in Michigan and Georgia that were struck down for automatically awarding

a substantial number of points to qualified minority applicants. Dkt. 620 at ¶ 220. SFFA asserts

that “[r]ace plays an equally outsized (if not greater) role at Harvard compared to Michigan and

Georgia.” Id. To support this assertion, SFFA cites to its analysis of Harvard’s process showing

that the marginal effects of race are greatest for highly competitive minority applicants. Dkt. 620

at ¶ 148. But Harvard’s program is readily distinguishable, and clearly defensible.

        Unlike the institutions in Michigan and Georgia, Harvard does not award any pre-

determined points based on race as it only considers race in an individualized context.

Moreover, SFFA is wrong to equate the marginal effect of race with a mechanical point system.

The marginal effect of race actually varies depending on the competitiveness of the candidate

confirming that Harvard’s process is neither mechanical, nor automatic. Nor does race have an


15
  See P112 and P117. Neither file proves Harvard failed to satisfy the narrow tailoring standard. See 10/26 Tr.
55:10-61:22 (Arcidiacono).

                                                        31
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 37 of 58



inappropriately “massive” role as SFFA claims. The data shows that the most competitive

candidates experience the greatest marginal effects of race. Rather than suggesting a massive

preference, this actually suggests the opposite: race plays little to no role unless the applicant

demonstrates an abundance of strengths that are not associated with race. The large marginal

effect for the most qualified applicants merely reflects that any desirable trait—whether race, or

geography, or socioeconomic status, or artistic ability—can make the ultimate difference in a

highly competitive process. Dr. Card’s data analysis likewise confirms race does not play an

outsized role: numerous characteristics other than race—including, for example, parental

occupation and intended career—explain more about the variation in admissions outcomes than

race does. DX715 & DD10.93. 16

           ii.    Harvard’s consideration of race does not unduly harm Asian Americans

         SFFA conflates its intentional discrimination claim with its challenge to Harvard’s race-

conscious admissions program by inappropriately relying upon Grutter’s recitation that

“[n]arrow tailoring . . . requires that a race-conscious admissions program not unduly harm

members of any racial group.” Dkt. 620 at ¶ 165 (citing Grutter 539 U.S. at 341). But this

language must be placed in its proper context. Grutter clearly stated that the parameters of

individualized review—requiring that a university value all pertinent elements of diversity

without insulating candidates from review—also ensured a program did not impose undue harm

on any racial group. Grutter, 539 U.S. at 341. The Grutter Court explained:


16
   SFFA also claims that race is a “predominant” factor because Harvard has stated that eliminating racial
considerations will cause the number of Black and Hispanic students to decline dramatically. Dkt. 620 at ¶ 220.
But this type of decline merely demonstrates that race plays some role in admissions (as it must for a university to
show race-neutral alternatives are not available). It surely does not demonstrate that race unconstitutionally plays a
predominant role. Similar facts were presented in Grutter, where the Law School’s expert explained that
eliminating the consideration of race would result in a substantial decline in underrepresented minority enrollment:
from 14.5% to 4%. Grutter 539 U.S. at 320. The Supreme Court recognized this fact and did not conclude it proved
race was the predominant factor in admissions; rather, it upheld the Law School’s holistic, individualized review
program as consistent with constitutional principles.

                                                         32
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 38 of 58



       [S]o long as a race-conscious admissions program uses race as a “plus” factor in
       the context of individualized consideration, a rejected applicant “will not have been
       foreclosed from all consideration for that seat simply because he was not the right
       color or had the wrong surname. . . . His qualifications would have been weighed
       fairly and competitively, and he would have no basis to complain of unequal
       treatment under the Fourteenth Amendment.”

Id. at 341 (quoting Bakke, 438 U.S. at 318). While Grutter squarely states that providing a

“plus” to minority applicants does not pose an undue burden when paired with individualized

review, Dr. Arcidiacono stated that any favorable consideration on the basis of race is “the same

thing” as a “white penalty.” 10/25 Tr. 177:13-17 (Arcidiacono). Dr. Arcidiacono would also

view a “plus” for an African American or a Hispanic applicant as a relative penalty for an Asian

American student. But that is not the law for judging a race-conscious admissions policy as

articulated by Grutter. Nor is it the standard for discrimination. Dr. Card succinctly captured the

problems with Dr. Arcidiacono’s approach by explaining:

       I don’t think it’s appropriate to think of there being discrimination against people
       who don’t play the cello as well as Yo-Yo Ma just because Yo-Yo Ma is so
       accomplished in that. And similarly, I don’t think it’s appropriate to think of a
       positive benefit for an underrepresented group as necessarily representing negative
       discrimination against others.

10/30 Tr. 80:17-23 (Card). Indeed, the current record reflects that Harvard’s race-conscious

admissions program does not unduly burden Asian American students for four primary reasons.

       First, Harvard engages in the type of holistic, individualized review which Grutter held

prevented any concerns over undue burdens.

       Second, race-conscious admissions allows Harvard to positively appreciate the ethno-

racial identities of Asian American applicants. Under Harvard’s policy, no applicant is excluded

from discussing how race or ethnicity has influenced his or her interests, goals, or experiences.

10/16 Tr. 26:14-27:10 (Fitzsimmons). Students’ testimony and application files reveal that all

applicants, including Asian Americans, may have their race considered as a positive factor.

                                                33
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 39 of 58



Indeed, both Mr. Diep and Ms. Chen discussed their ethnicities in the application process and

both saw that Harvard’s admissions process viewed their ethno-racial identity positively. Reader

comments show an appreciation for Mr. Diep’s ethno-racial identity by making a note of his

“immigrant Vietnamese identity” and his experience with using “pencils as tools,” a reference to

Mr. Diep’s personal essay about overcoming language barriers and racial slurs to excel

academically and embrace his identity. SA-2.0002, 0010. In reviewing these experiences tied to

race, the admissions officer praised Mr. Diep for being “very committed to pushing himself.”

SA-2.0034. These notes reaffirm that Harvard positively views the ethno-racial identities of

Asian Americans, and does not reduce them to a monolith, but recognizes their distinct

ethnicities and immigration histories. Ms. Chen also referenced her ethno-racial identity

throughout her essays and interview for Harvard. Her application file similarly reflects a

positive, contextual treatment of Ms. Chen’s ethno-racial identity. The interview report praises

Ms. Chen for her academic potential by sharing that, because Ms. Chen is “low-income and with

Taiwanese-speaking parents, [Ms. Chen] relates to the plight of outsiders in Ralph Ellison and

William Faulkner.” Ms. Chen’s interviewer also praised her personal qualities by noting that her

upbringing in a “culturally Chinese home” where she served as a translator reflected positively

on her responsibility to take care of others. SA-1.0029-SA-1.0030

       These comments reflect how Harvard only considers race in a manner that is positive and

highly contextual. Ms. Chen and Mr. Diep’s files undercut any suggestion that Harvard’s race-

conscious policy hurts Asian Americans; instead, the files suggest that some Asian Americans

are helped by such a policy. Indeed, this flexible appreciation of race allows Harvard to be

sensitive to the diversity among Asian Americans who vary widely in their ethnic, cultural,

linguistic, socioeconomic, political and religious backgrounds.



                                                34
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 40 of 58



       Third, Asian Americans as a community benefit from race-conscious admissions because

it fosters the breadth of diversity that positively impacts the learning environment for all

students. As Mr. Diep explained, his interactions with classmates from different racial

backgrounds are “very beneficial” because “we all have different life experiences. So when I

interact with students who are black and Latinx, I gain new perspectives.” 10/29 Tr. 153:6-8.

Mr. Diep is not alone. As discussed above in Section I.A.iii.a., the Students of Asian American

heritage all confirmed that they benefitted from Harvard’s racial diversity.

       Fourth, Harvard’s race-conscious admissions policy has a notably small impact on the

percentage of Asian American applicants admitted to Harvard. Because far fewer Black, Latinx,

and Native American students apply to elite colleges and universities, as compared to white

applicants, the decrease in their admissions due to the elimination of race considerations would

not greatly benefit Asian American student applicants. See Goodwin Liu, The Causation

Fallacy: Bakke and the Basic Arithmetic of Selective Admissions, 100 Mich. L. Rev. 1045, 1046

(2002). In fact, according to Harvard’s expert, eliminating all considerations of race would

increase the Asian American share of the admitted class by 3 percentage points—from 24% to

27%. This would represent a change in admissions rate of less than 1% for the average Asian

American who would only see his or her chances increase from 5.1% to 5.9%. Dkt. 509 at 21-

22. Narrow tailoring is especially evident when, as here, the number of impacted seats is notably

small. As Fisher II reflected: “The fact that race consciousness played a role in only a small

portion of admissions decisions should be a hallmark of narrow tailoring, not evidence of

unconstitutionality.” 136 S. Ct. at 2212.




                                                 35
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 41 of 58



          iii.    The record shows Harvard is not engaging in racial balancing but merely
                  engaging in practices that have been approved by the Supreme Court.

         SFFA alleges Harvard is engaging in racial balancing based on two primary pieces of

evidence: (i) Harvard engages in race-conscious recruiting and (ii) Harvard’s leaders periodically

review documents known as “one-pagers” which summarize a wide range of characteristics of

Harvard’s admitted class, including gender, geography, intended concentration, lineage, recruited

athlete status, citizenship, race or ethnicity, and a variety of measures of socioeconomic and

financial aid status. Dkt. 620 at ¶ 134-35; Dkt. 620 at ¶ 85-88. With respect to both points,

SFFA attacks Harvard for practices that have been confirmed to be valid by prior court decisions.

As Harvard’s post-trial brief observes, courts regularly identify the recruitment of minority

candidates as permissible and classify it as a “race-neutral” practice. Dkt. 619 at ¶ 280 (citing

cases). Harvard’s use of one-pagers has also been validated by the Supreme Court in Grutter. 17

There, the Law School similarly consulted “daily reports,” which keep track of the racial and

ethnic composition of the class (as well as of residency and gender). The Supreme Court held

that consulting such reports did not demonstrate racial balancing since the Law School's

admissions officers testified without contradiction that they never gave race any more or less

weight based on the information contained in these reports and there was notable variance in the

enrollment of underrepresented minorities over the span of five years. Grutter, 539 U.S.at 335-

36.

         This case presents nearly identical facts. Harvard’s admissions officers periodically

consult demographic reports and sometimes this information is shared with admissions staff.

10/18 Tr. 77:5-78:10 (Fitzsimmons). Similar to Grutter, admissions officers consistently


17
  See also David L. Faigman, et al., Implicit Bias in the Courtroom, 59 UCLA L. Rev. 1124, 1178-79 (2012)
(encouraging judges to track their own statistics in "domains such as bail, probable cause, and preliminary hearings"
to help judges identify and correct implicit biases).

                                                         36
          Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 42 of 58



affirmed that such information did not change the individualized review process or make them

try to admit more students from a particular group. 10/18 Tr. 197:17-20 (Looby); 10/19 Tr.

67:25-68:2 (Bever); 10/23 Tr. 219:9-12 (Yong). As a final parallel to Grutter, there have been

meaningful year-to-year variations in the racial composition of Harvard’s admitted and

matriculating classes, trends which are inconsistent with racial balancing. DX711, DD10.100-01;

10/31 Tr. 119:9-122:5 (Card). 18 By criticizing Harvard for practices that so closely parallel those

approved by Grutter, SFFA reveals that its true complaint is with the governing precedent itself.

But SFFA’s claims must be judged by the law as it now stands.

    II.      SFFA cannot satisfy its burden of proving intentional discrimination.

          SFFA’s intentional discrimination claim (Count I) focuses on the treatment of Asian

American applicants vis-à-vis white applicants. Dkt. 620 at 58. SFFA is unable to meet its

burden of proving Harvard is intentionally treating Asian American applicants differently than

white applicants and that this negatively impacts Asian American admissions.

          The Supreme Court set forth the basic standard for proving intentional discrimination in

Personnel Administrator of Massachusetts v. Feeney:

          “Discriminatory purpose,” however, implies more than intent as volition or intent
          as awareness of consequences. See United Jewish Organizations v. Carey, [430
          U.S. 144, 179] (concurring opinion). It implies that the decisionmaker . . . selected
          or reaffirmed a particular course of action at least in part “because of,” not merely
          “in spite of,” its adverse effects upon an identifiable group.
442 U.S. 256, 279 (1979) (footnote omitted). As in most intentional discrimination cases, this

case is one where the plaintiff lacks direct evidence of discriminatory intent. In Village of

Arlington Heights v. Metropolitan Housing Development Corporation, the Supreme Court set


18
   The record shows, for example, a year-over-year increase in the number of Asian American admitted students of
up to 19% and a decrease of up to 11%; showing a year-over-year increase in the number of African American
admitted students of up to 14% and a decrease of up to 13%; showing a year-over-year increase of white
matriculating students of up to 18% and a decrease of up to 9%; showing a year-over-year increase of Hispanic
matriculating students of up to 28% and a decrease of up to 20%. DX711; DD10.100-01.

                                                       37
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 43 of 58



forth a framework for proving discriminatory intent through circumstantial evidence. 429 U.S.

252, 265-68 (1977). “The impact of the official action [and] whether it bears more heavily on

one race than another . . . may provide an important starting point.” Id. at 266 (internal quotation

and citation omitted). Other relevant factors include: “[t]he historical background of the decision

. . . , particularly if it reveals a series of official actions taken for invidious purposes”;

“[d]epartures from the normal procedural sequence”; “[s]ubstantive departures [from the norm] .

. .”; and “the legislative or administrative history . . . , especially where there are contemporary

statements by members of the decisionmaking body, minutes of its meetings, or reports.” Id. at

267-68.

        SFFA tries to evade this burden in two ways, neither of which has merit. SFFA begins

by trying to import the strict scrutiny standard applicable to race-conscious admissions programs

to its claim of intentional discrimination. Dkt. 620 at ¶¶ 159-61. This is incorrect because it

inverts the order of operations. SFFA must first prove that Harvard actually does discriminate

against Asian American applicants on the basis of race vis-à-vis whites, and only then does the

question of a standard of review such as strict scrutiny becomes relevant. See, e.g., Hassan v.

City of New York, 804 F.3d 277, 298 (3d Cir. 2015) (“Once a plaintiff demonstrates treatment

different from others with whom he or she is similarly situated and that the unequal treatment is

the result of intentional discrimination, the adequacy of the reasons for that discrimination are ...

separately assessed at equal protection’s second step under the appropriate standard of review,”

e.g., strict scrutiny (internal quotation omitted)). Here, Harvard has articulated that its race-

conscious admissions policy is intended to materially increase the admissions rates of

underrepresented minorities. See, e.g., Bakke, 438 U.S. at 321-24 (Harvard Plan); 10/18 Tr.

65:18-66:2 (Fitzsimmons). Harvard’s open acknowledgment that it may treat underrepresented



                                                    38
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 44 of 58



minorities differently than other applicants is what invokes strict scrutiny because it racially

classifies these students. See Grutter, 539 U.S. at 318, 326-27. In contrast, Harvard denies that

it systematically treats Asian American applicants differently than white applicants because of

their race. See, e.g., 10/18 Tr. 108:6-109:2 (Fitzsimmons); 10/22 Tr. 175:2-16 (McGrath); Dkt.

619 at 7-8. This makes SFFA’s intentional discrimination claim analytically distinct from its

other claims. As with any other intentional discrimination case, SFFA maintains the burden of

proving that Harvard intentionally discriminates against Asian American applicants vis-a-vis

white applicants. 19

        Additionally, SFFA tries to sidestep its burden by invoking the “pattern or practice”

theory of discrimination which includes a burden-shifting framework. Dkt. 620 at 167-76.

Mostly modeled on disparate treatment employment cases under Title VII and other statutes, the

“pattern or practice” theory does not change the fact that SFFA carries the burden of persuasion

at all times. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981) (“The ultimate

burden of persuading the trier of fact that the defendant intentionally discriminated against the

plaintiff remains at all times with the plaintiff.”); see also St. Mary’s Honors Ctr. v. Hicks, 509

U.S. 502, 511 (1993).

        Nor does the “pattern or practice” theory materially change this Court’s ultimate calculus

in weighing all the evidence to determine whether SFFA has proven intent. By selectively

quoting from several cases, SFFA misleadingly suggests that a statistically significant disparity

proves that a discriminatory policy “exists.” Dkt. 620 at ¶ 173. But the cases cited by SFFA




19
   Under SFFA’s theory, any non-Black or non-Hispanic ethnicity could sue Harvard for discriminating against them
vis-à-vis any other non-Black or non-Hispanic ethnicity, obtain the burden-shifting advantages of strict scrutiny,
and—given the difficulties of surviving strict scrutiny—likely succeed. This strange outcome would be consistent
with SFFA’s goals of eliminating all racial considerations from college admissions but inconsistent with the
Supreme Court’s precedent from Bakke to Fisher II.

                                                       39
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 45 of 58



stand for the proposition that statistics can establish a prima facie case of disparate treatment;

they do not suggest statistics dispositively prove the ultimate issue of liability. 20 SFFA also

implies that its statistical evidence may only be rebutted by statistics. Dkt. 620 at ¶ 176. This

effort to underrate the probative value of non-statistical evidence is convenient: after reviewing

480 admissions files, SFFA submitted only two individual files (which it did not substantively

discuss in its post-trial brief), no files for any of its standing members, and no individual

testimony of racial discrimination. 21 But courts have been clear that nonstatistical evidence and

specific counterexamples of discriminatory treatment are highly probative, especially where the

statistical evidence is highly disputed. When “experts disagree, . . . the court may need the help

of live witnesses to relate their actual experiences.” EEOC v. Sears, Roebuck & Co., 839 F.2d

302, 311 (7th Cir. 1988). Individual victim testimony is useful to bring “cold numbers

convincingly to life.” Id. at 311 (quoting Int’l Bhd. of Teamsters v. United States, 431 U.S. 324,

339 (1977)). Moreover, “when the statistical evidence does not adequately account for ‘the

diverse and specialized qualifications necessary for [the positions in question],’ strong evidence


20
   See, e.g., Palmer v. Shultz, 815 F.2d 84, 91 & n.6 (D.C. Cir. 1987) (discussing the type of statistical evidence
which will create an inference of discrimination and satisfy plaintiffs’ prima facie case but also acknowledging
“[s]tatistics, however, cannot entirely rule out the possibility that chance caused the disparity. Nor can statistics
determine, if chance is an unlikely explanation, whether the more probable cause was intentional discrimination or a
legitimate nondiscriminatory factor in the selection process.”) (citation omitted); Karp v. CIGNA Healthcare, Inc.,
882 F. Supp. 2d 199, 210 (D. Mass. 2012) (“In a pattern and practice disparate treatment case, statistical evidence
constitutes the core of a plaintiff’s prima facie case. Within the . . . individual disparate treatment model, however,
statistical evidence is only one small part of a substantial web of evidence indicating pretext.”) (emphasis added)
(quoting Robinson v. Metro-North Commuter R.R., 267 F.3d 147, 158 & n. 5 (2d Cir. 2001)); EEOC v. Tex.
Roadhouse, Inc., 215 F. Supp. 3d 140, 169 (D. Mass. 2016) (“‘[G]ross statistical disparities . . . alone may in a
proper case constitute prima facie proof of a pattern or practice of discrimination.’ . . . An important caveat is that
statistics are not irrefutable and the context and circumstances determine the evidentiary weight that the statistics
provide.”) (internal quotation omitted) (citing Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 340 (1977)).
21
   SFFA took extensive discovery in this case, including 24 depositions, and Harvard produced more than 97,000
pages of documents to SFFA, including 480 anonymized application files, along with detailed anonymized database
information about more than 200,000 individual applicants. Dkt. 418 at 16; see also 10/25 Tr. 24:21-25
(Arcidiacono). At trial, SFFA only introduced two applicants’ files through Dr. Arcidiacono: P112 and P117.
Neither file proves discriminatory intent against Asian Americans or that Harvard failed to satisfy the narrow
tailoring standard articulated by the Supreme Court. See 10/26 Tr. 55:10-61:22 (Arcidiacono). SFFA largely
acknowledged this—its post-trial brief only makes one reference to P112 and only references it for non-substantive
matters. Dkt. 610 at ¶ 17.

                                                          40
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 46 of 58



of individual instances of discrimination becomes vital to the plaintiff's case.” Id. (quoting

Valentino v. U.S. Postal Serv., 674 F.2d 56, 69 (D.C. Cir. 1982)).

         Contrary to SFFA’s assertions of an Asian American “penalty,” Students’ application

files provide probative proof that Harvard is not intentionally discriminating against Asian

Americans. The application files of Ms. Chen and Mr. Diep reflect positive references to their

race by admissions officers. SA-1.0029-0030; SA-2.0002. Indeed, the same reader who

commented on Mr. Diep’s “Vietnamese identity & pencils as tools” also effusively praised him

for “pushing himself academically and personally.” SA-2.0002. Unable to rebut such evidence,

SFFA instead suggests that anecdotal examples are “doomed to failure.” Dkt. 620 at ¶ 176.

Certainly, it would be of limited probative value if Ms. Chen or Mr. Diep were cherrypicked

exceptions to a general rule. But that is not what happened here. Harvard had no role in

determining who the members of the Student Amici group are and which Student Amici would

testify. 22 Moreover, Ms. Chen and Mr. Diep are not merely “anecdotal examples”—they are

among the only direct evidence of how Harvard evaluates Asian American applicants given

SFFA’s overreliance on statistics as opposed individual applicants. C.f. Int’l Bhd. of Teamsters,

431 U.S. at 337 (proving disparate impact through statistical disparity which was bolstered

through testimony of individuals who recounted over 40 specific instances of discrimination).

At best, the statistical evidence SFFA offered at trial goes to the discriminatory impact of

Harvard’s practices rather than discriminatory intent. Statistical disparity is an important factor

but rarely sufficient to establish discriminatory intent. Arlington Heights, 429 U.S. at 266. In

order to prevail in a typical pattern or practice disparate treatment case, plaintiffs must prove that

there is a disparity in selection rates (meaning that the selection rate of the group alleging


22
  In fact, Student Amici did not have the full admission files of any of the students at the time the trial witness
designations were made.

                                                           41
           Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 47 of 58



discriminatory treatment is lower than that of the group allegedly receiving preferential

treatment) and that the disparity was caused by an unlawful bias against members of the

disadvantaged group. Palmer v. Shultz, 815 F.2d 84, 90 (D.C. Cir. 1987); Burgis v. New York

City Dep’t. of Sanitation, 798 F.3d 63, 69 (2d Cir. 2015). But on the issue of selection rates,

SFFA’s own expert Dr. Peter Arcidiacano reports that his preferred dataset (which excludes

ALDC applicants) shows no statistically significant disparity between white applicant acceptance

rates and Asian American applicant acceptance rates. Dkt. 419, Ex. 31 at 35. The difference is

two-tenths of one percentage point (4.0% compared to 4.2%). Id. Thus, SFFA’s claim fails to

meet the traditional statistical analysis test used for Title VII cases.

           SFFA tries to get around the lack of statistical disparity in overall selection rates by

essentially arguing that Asian American applicants, as a group, are more qualified than students

of other races on “objective” criteria. Dkt. 620 at ¶¶ 24-28. SFFA relies on this assumption to

argue Asian Americans should have higher acceptance rates than white students, rather than a

rate that is relatively equal. Dkt. 620 at ¶ 36. SFFA tries to prove this point in two ways:

through Dr. Arcidiacono’s descriptive statistics and his regression analysis.

           SFFA’s descriptive statistics include a number of charts showing that when students are

arranged by academic decile (which is entirely based on standardized test scores and grades), 23 a

lower proportion of Asian American applicants receive admissions offers, top overall scores, and

top personal scores. PD38 at 16, 18, 21; Dkt. 620 at ¶¶ 24-37. But these descriptive charts do

not provide meaningful information because they are predicated on a faulty presumption that

academic scores should determine who is worthy of admission. It is wrong to conflate academic

scores with merit. As discussed above and in Students’ prior briefs, such scores are not purely



23
     10/16 Tr. 84:9-13 (Fitzsimmons).

                                                     42
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 48 of 58



“objective” as SFFA suggests but subject to their own biases that systematically undervalue the

potential of African American, Hispanic, and other groups of students with less privilege and

educational opportunity (including certain Asian American students). Dkt. 509 at 16-20; see

also Dkt. 471 at 16-22; Dkt. 517 20-35. Nor are such academic scores an accurate predictor of

college performance. Id. Moreover, it is unsurprising that academic scores alone do not

determine admissions because Harvard’s applicant pool is full of academically excellent

candidates. DX671.3 & DD10.4; DX672 & DD10.5; 10/30 Tr. 86:25-89:3 (Card). Due to the

abundance of academically stellar applicants, applicants distinguish themselves through non-

academic factors and by having multiple strengths. 24 DX672 & DD10.6, DD10.8; 10/30 Tr.

88:12-89:3, 90:18-93:14 (Card).

         It is similarly incorrect to presume there should be a meaningful correlation between

applicants’ academic scores and their personal scores. The personal score assesses “what kind of

positive difference this person had made to others in her school, outside her school, to her

family. . . [how does this person] maximiz[e] the experiences of everyone around her.” 10/17 Tr.

224:23-225:2 (Fitzsimmons). It assesses qualities such as integrity, helpfulness, courage,

kindness, reaction to setbacks, concern for others, self-confidence, leadership abilities, and

maturity. 10/19 Tr. 228:24-229:17 (McGrath); 10/24 Tr. 117:4-24 (Banks). Logically, the

presence of these personal qualities is not dependent on high academic scores; and statistically,

there is a negligible relationship between them. 10/31 Tr. 51:12-52:9 (Card). In fact, Students

have previously noted that a growing body of research shows that character skills (such as grit

and conscientiousness) rival cognition in predicting educational attainment, and such skills do



24
  For example, 42 percent of applicants receive high academic ratings (1 or 2), whereas only 24 percent have high
extracurricular ratings, only 21 percent have high personal ratings and only 10 percent have high athletic ratings.
10/30 Tr. 87:17-88:6 (Card).

                                                         43
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 49 of 58



not necessarily move in the same direction as academic factors. Dkt. 509 at 17-18. Our Students

provide further proof that academic scores alone do not define merit: Mr. Diep’s ability to “push

his own boundaries” and his “infectiously happy personality” could not be captured by his

“lower end” SAT scores. SA-2.0002, 0029.

       Dr. Arcidiacono’s regression analyses fare no better. Both experts performed

multivariate regression to evaluate the role of race in Harvard’s admissions process while

holding all other variables constant. 10/25 Tr. 216:22-217:3 (Arcidiacono); 10/30 Tr. 101:15-17

(Card). Importantly, a regression analysis will inaccurately estimate the effect of race if it fails

to include an input which impacts admission and correlates with race. 10/25 Tr. 102:23-103:13

(Arcidiacono); 10/30 Tr. 113:1-14 (Card). This problem—also known as omitted variable bias—

poses a particular limitation for admission systems such as Harvard’s where there is a substantial

amount of relevant information that is not captured by the dataset. 10/25 Tr. 80:13-24

(Arcidiacono); 10/30 Tr. 114:10-23, 123:1-17 (Card). The regressions that Dr. Arcidiacono

performed on each rating likely suffer from this issue of omitted variables. The models showed

each rating had some correlation with race: Asian Americans received stronger academic and

extracurricular ratings than otherwise identical white applicants, while receiving weaker personal

ratings. DX688.1& DD10.63; 10/26 Tr. 31:15-18, 33:25-34:3 (Arcidiacono); 10/31 Tr. 45:12-18

(Card). But since there are so many variables missing in the models, these variations may be

attributable to a factor outside of the model rather than race. 10/31 Tr. 40:14-43:17 (Card). Dr.

Card confirmed the low explanatory power of Dr. Arcidiacono’s regressions of the ratings: the

models could only explain 29% of the student-to-student variation in the personal score, 57% of

variation in the academic score, and 13% of the variation in the extracurricular score. Id.

Consistent with these models’ low explanatory power, Dr. Arcidiacono concluded that factors



                                                 44
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 50 of 58



outside of the model—not race—explained the positive association between Asian American

ethnicity and the academic rating. 10/25 Tr. 102:23-103:25 (Arcidiacono); 10/26 Tr. 35:21-36:8

(Arcidiacono). He reached the same conclusion for the extracurricular rating’s positive

association with Asian American ethnicity. Id. But then he concluded that race—not factors

outside the model—explained the negative association with Asian American ethnicity. 10/25 Tr.

95:11-96:12 (Arcidiacono). On this basis he removed the personal score entirely from his

regression model. 10/25 Tr. 67:3-8, 82:4-9, 84:12-19 (Arcidiacono).

         Students acknowledge that bias may manifest itself in different ways. But the fundamental

problem with Dr. Arcidiacono’s approach is that it is inconsistent. All three models had relatively

low explanatory power and all three showed some variation by race. There is no compelling reason

to view the personal score as any more or less influenced by race than any of the other ratings, and

thus no reason to treat it differently by removing it but leaving the academic and extracurricular

ratings in the model. 25 It is the removal of the personal score which allows Dr. Arcidiacono to

find a statistically significant negative effect of Asian American ethnicity. Dkt. 620 at 26. Total

exclusion of the personal score from the model is not appropriate. 26


25
   SFFA tries to differentiate the personal rating from the other ratings to show it is influenced by race. First, SFFA
argues that race must influence the personal rating because its regression analysis shows the same pattern as the
overall score. Dkt. 620 at ¶ 52. SFFA reasons that since the overall score considers race, the personal score must
too. Id. But the fact that there is a similar pattern between the personal and overall rating is not suspect on its own.
There are many non-racial reasons for why applicants who receive high personal scores would also receive high
overall scores given that applicants often have to distinguish themselves through non-academic attributes. 10/31 Tr.
33:16-34:1 (Card). SFFA also argues that the personal score must be influenced by race because it is positively
associated with African American and Hispanic ethnicity, but African American and Hispanic applicants have lower
“observable” attributes. Dkt. 620 at ¶ 52. SFFA jumps to the conclusion that only race can explain the
“discrepancy” between the direction of the personal rating and the direction of “observables.” Id. But this
automatic presumption is not warranted. Many of the “observables” that Dr. Arcidiacono measures are academic.
PD38.26; see also Dkt. 419, Ex. 35 at 83 n.44. As described previously, academic observables do not necessarily
move in the same direction as personal attributes.
26
   Students focus on the dispute over the personal score because SFFA has asserted “[t]he key difference between
the experts is that Professor Card’s findings depend on including the personal rating in his models.” Dkt. 620 at ¶
63. On the remaining statistical disputes between the experts, Students observe that their application files lend
further support to Dr. Card’s contention that variables such as parent occupation, the athletic score, and an
applicant’s intended career should be included in the model because admissions officers consider it. Dkt. 619 at ¶
121. The admissions officer’s comments about Ms. Vasquez-Rodriguez specifically note her parents’ occupation

                                                          45
        Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 51 of 58



        First, it seems likely that differences in the personal score are explainable by factors

outside the model (rather than race) because the variables in the dataset bear little relevance to

the personal score. 10/25 Tr. 23:16-24:12; PD38.26 (variables in model). As explained

previously, the dataset’s academic variables are poor measures of personal attributes. The

dataset’s non-academic variables also do not have a strong connection to particular character

attributes (capturing information such as “docket indicators” and “intended major”). See

PD38.26. Moreover, the data cannot capture the very concrete but unquantifiable strengths

reflected by an applicant’s essays, non-required recommendations, and the extensive written

commentary from teachers and interviewers. 10/30 Tr. 123:1-17 (Card). For example, the

model does not account for Ms. Vasquez-Rodriguez expressing in her essay that she “crave[s]

success in every aspect of my life because I want to be a role model for my community,” SA-

3.0013; or Mr. Diep sharing in his essay about “his drive to chase after my dreams even if it

meant facing hardships.” SA-2.0007. Yet, this non-quantitative evidence importantly factors

into the personal score.

        But perhaps more importantly, removing the personal score from the model altogether is

problematic and unnecessary. That is because the personal score captures critical information

about applicants’ strengths which is not captured by any other rating, such as their “integrity,

helpfulness, . . . reactions to setbacks” and much more. Dkt. 619 at ¶ 46. It reflects important

contributions that a student can make to campus and to the world; it also plays a large role in

distinguishing candidates. Id; 10/31 Tr. 33:16-34:1 (Card). Instead, it is appropriate to adjust

the model by removing the estimated effect of race from all ratings, including the personal



and her athletic success even though she was not a recruited athlete. SA-3.0002. See also SA-2.0005 (interviewer
report commenting on Ms. Vasquez-Rodriguez’s career interests); SA-4.0001 (admissions officer’s commentary
about Ms. Cole’s participation in tennis and her parents’ work with the IRS and ADT).

                                                       46
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 52 of 58



rating. 10/31 Tr. 78:10-79:2 (Card); 11/1 Tr. 100:16-101:2 (Card). Dr. Card made such an

adjustment and found there is no statistically significant effect of Asian American ethnicity on

admission. DX694; DD10.83; 10/31 Tr. 80:13-81:17 (Card). 27

        Beyond its statistical analysis, SFFA’s proof of discriminatory intent is weak. Much

emphasis is placed on Harvard’s OIR reports. Dkt. 620 at ¶¶ 118-27. It is true that data about

racial differences should prompt investigation and reflection. However, these reports did not

show anything new. From 1988-1990 the Office for Civil Rights performed a thorough

investigation into concerns similar to those raised here: Asian Americans had “superior academic

credentials” but their overall admissions rates and personal scores were lower than white

applicants. P555.1, 21. The investigation concluded that Harvard was not discriminating against

Asian Americans in the personal score or in its admissions process. P555.21-22, 25-26, 43-46.

OCR concluded the difference in selection rates between white and Asian Americans could be

explained by Harvard’s preferences for legacy students and athletes. P555.31-36. From this,

Dean Fitzsimmons understood that the differences observed in the personal score and admissions

rates for Asian Americans could be explained by factors other than intentional discrimination.

10/17 Tr. 91:5-18, 10/18 Tr. 130:23-131:5 (Fitzsimmons). Nevertheless, Dean Fitzsimmons did

take steps to monitor the admissions rates for bias. Following OCR’s findings, Dean



27
   The data does indicate that Asian American applicants may receive, on average, lower personal scores than white
applicants. 10/18 Tr. 109:19-110:8 (Fitzsimmons). Students do not summarily conclude that Asian Americans are
less strong on non-academic factors. Rather, it may be the case that admissions’ officers have less access to non-
academic information about Asian Americans. See id. Consistent with the model minority myth, which both helps
and harms Asian Americans, teachers and guidance counselors may unwittingly focus more on the academic
qualifications of Asian American applicants and give short shrift to their personal attributes. Moreover, Asian
American applicants themselves may avoid discussing the very experiences that would shed light on their personal
qualities. Sally Chen testified that a counselor at her predominantly Asian high school told Asian American students
that “writing an Asian immigrant story was overdone; that it was not compelling, not interesting, and would
ultimately hurt . . . our applications.” 10/29 Tr. 200:18-23 (Chen). Although Ms. Chen disregarded this unsound
advice, other students may take it to heart and deprive admissions officers of the very information they need to
adequately assess applicants’ personal qualifications. After all, students like Ms. Chen and Mr. Diep who told their
immigrant Asian stories authentically received strong personal ratings. SA-1, SA-2.

                                                        47
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 53 of 58



Fitzsimmons began to review statistics on the admission rates of white and Asian American non-

legacy, non-athlete (“NLNA”) applicants, and he continues to do so today to ensure that Asian

American applicants are treated fairly in the process. 10/18 Tr. 101:11-16, 105:6-12

(Fitzsimmons). The record shows that in many admissions cycles between 1990 and the present,

the admission rate of Asian American NLNA applicants has been higher than that of White

NLNA applicants. DX42; 10/18 Tr. 101:19-105:2 (Fitzsimmons). Therefore, the OIR reports,

which showed that Asian Americans had lower personal scores and admission rates, did not

provide any new information. 28 See Dkt. 509 at 16-20; see also Dkt. 471 at 16-22; Dkt. 517 at

20-35.

         SFFA’s remaining evidence, and lack thereof, does not prove discriminatory bias. Not

only did SFFA fail to produce any live fact witnesses, it produced little from the hundreds of

applicant files from which it had access. SFFA notes that a significant number of applications

had the notation “standard strong.” But there is no material difference in the term’s application

to Asian American versus white applicants. “[A]mongst the students who are labeled as standard

strong, the sum of the ratings for Asian-American and white students is essentially the same.”

10/31 Tr. 95:24-96:2 (Card). SFFA also identified two instances where Asian applicants were

referred to as “quiet” and “quiet and strong.” 10/18 Tr. 127:16-129:4 (Fitzsimmons). SFFA

never links such references to racial discrimination, particularly when some African American,

Hispanic, and White applicants are also described as “quiet,” as well as “shy” and “understated.”

Dkt. 619 at ¶ 192 (quoting DX50.620, DX50.0975, DX50.1054). To further underscore that

“quiet” is not an inherently pejorative term, Students note that the admissions officer reviewing


28
  Students urges Harvard to continue its efforts monitoring for bias. This includes ongoing efforts to monitor for
bias in the personal score and it should also include serious reflection about the well-documented racial differences
in SAT scores and other academic criteria which systematically disadvantage African American, Latinx, and other
underrepresented minority students (including many Asian American subgroups).

                                                         48
            Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 54 of 58



Ms. Cole’s application file underlined the counselor’s comment that Ms. Cole (who is African

American) possessed leadership “of the quieter, more subtle, variety.” SA-4.0031.

            SFFA also never shows how Harvard’s admissions officers are actually implementing a

plan to penalize Asian students. SFFA’s primary argument now appears to be that Harvard is

acting with an unconscious bias against Asian American students. But SFFA has left this

allegation underdeveloped. Surprisingly, it did not bring forth any witness to explain what an

unconscious bias is, how it operates, or how the evidence here demonstrates that Harvard is acting

with an unconscious bias that favors white applicants to the detriment of Asian American

applicants. 29

            Altogether, SFFA’s intentional discrimination claim fails because it ignores probative

evidence offered by our Students’ files, relies on faulty statistics and assumptions, and offers no

persuasive evidence that Harvard is intentionally discriminating against Asian American

applicants in favor of whites based on their race.

     III.      The remedy SFFA seeks is unmoored from its legal claims.

            As described above, the record is clear that some consideration of race remains

“necessary” for Harvard to achieve its educational objectives. Accordingly, well-settled

precedent establishes that Harvard is entitled to consider race in admissions so long as certain

conditions are met. See, e.g., Fisher II, 136 S. Ct. at 2210-11. Even if SFFA prevailed under

either legal theory, it would not compel Harvard to entirely eliminate race-conscious admissions.



29
   Perversely, SFFA’s section on “Non-Statistical Evidence Show[ing] that Harvard Discriminates Against Asian
Americans” provides an out-of-context quote from Ms. Chen’s high school counselor—not Harvard—that “writing
an Asian immigrant story” is “overdone . . . not compelling or interesting.” Dkt. 620 at ¶ 95 (quoting 10/29 Tr.
200:15-23 (Chen)). The effort to associate this statement with Harvard is blatantly misleading and altogether false.
In fact, it was Harvard’s race-conscious admissions policy which helped counteract the negative messaging Ms.
Chen received. As Ms. Chen shared, “when I wrote about my experiences growing up Chinese-American . . . I was,
I think, very much seen and my story was heard. . . . I think that it's truly incredible to have been seen and been
heard for who I am and valued for it.” 10/29 Tr. 212:1-19 (Chen).

                                                        49
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 55 of 58



        Supreme Court precedent confirms that a narrow tailoring violation would not

permanently enjoin Harvard from considering race. In Bakke, the majority of justices struck

down U.C. Davis Medical School’s race-conscious practice of reserving a certain number of

seats for minority applicants because racial quotas offended the Constitution. 438 U.S. at 319-

320. But the majority also held that the lower courts had erred by enjoining the medical school

from “ever considering the race of any applicant”. Id. at 320. The Supreme Court reversed this

permanent injunction on the grounds that the institution “has a substantial interest [in diversity]

that legitimately may be served by a properly devised admissions program involving the

competitive consideration of race.” Id. Similarly, in Gratz v. Bollinger, the Supreme Court

struck down the University of Michigan’s race-conscious practice of automatically awarding 20-

points to certain minority applicants, but notably refrained from permanently enjoining

Michigan’s consideration of race. 539 U.S. 244 (2003). Bakke and Gratz illustrate that even if

some aspect of Harvard’s race-conscious program offends the Constitution, it would not be

prospectively prohibited from considering race given its substantial interest in diversity.

        The same limitation applies to SFFA’s intentional discrimination claim: it would not

justify a blanket ban on considering race in admissions. Bedrock remedial principles establish

that relief “should be tailored to the injury suffered . . . and should not unnecessarily infringe on

competing interests.” United States v. Stokes, 124 F.3d 39, 44 (1st Cir. 1997) (quoting United

States v. Morrison, 449 U.S. 361, 364 (1981)). The prevailing consensus among leading social

scientists is that countering racial bias requires fostering greater self-awareness and reflection

around race, not “blindness” to it in a world where racial inequities are pervasive. 30 See Dkt. 509


30
  SFFA cannot seriously contest that race-conscious measures would be the appropriate way to counter any
systemic bias. It offered no witness testimony on countering bias, whether implicit or explicit. SFFA’s post-trial
brief selectively quotes from Harvard’s Report on “Pursuing Excellence on a Foundation of Inclusion” to suggest
Harvard could engage in practices similar to “blind grading” and “anonymiz[ing] resumes” to counteract bias. Dkt.

                                                        50
         Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 56 of 58



at 34-35 (discussing and referencing prevailing research on countering racial bias). As discussed

in Students’ prior brief, SFFA’s intentional discrimination claim definitively does not warrant

ending race-conscious admissions. Such an injunction would be both factually illogical and

legally impermissible. See Dkt. 509 at 34-37.

Dated: January 9, 2019
                                                                Respectfully Submitted,
                                                                /s/ Oren M. Sellstrom
                                                                Oren M. Sellstrom (BBO #569045)
                                                                LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                                                AND ECONOMIC JUSTICE
                                                                61 Batterymarch Street, Fifth Floor
                                                                Boston, MA 02110
                                                                Tel: 617-988-0608
                                                                osellstrom@lawyerscom.org

                                                                /s/ Genevieve Bonadies Torres
                                                                Genevieve Bonadies Torres (pro hac vice)
                                                                Kristen Clarke
                                                                Jon M. Greenbaum (pro hac vice)
                                                                Brenda Shum (pro hac vice)
                                                                LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                                                UNDER LAW
                                                                1500 K Street, NW
                                                                Washington, DC 20005
                                                                Tel: (202) 662-8600
                                                                gbonadies@lawyerscommittee.org

                                                                /s/ Nicole K. Ochi
                                                                Nicole K. Ochi (pro hac vice)
                                                                ASIAN AMERICANS ADVANCING JUSTICE
                                                                1145 Wilshire Boulevards

620 at ¶ 104. But these selective quotations are taken entirely out of context, and bear limited relevance to a holistic
admissions policy. Researchers have concluded that holistic processes such as admissions are ill-suited to race-blind
practices. Russell Pearce et al., Difference Blindness vs. Bias Awareness: Why Law Firms with the Best of Intentions
Have Failed to Create Diverse Partnerships, 83 Fordham L. Rev. 2407, 2413 (2015) (finding that “overemphasizing
individual outcomes without paying attention to the surrounding interactional and institutional processes that
produce them” renders holistic evaluations “both incomplete and unjust”); see also Adam R. Pearson et al., The
Nature of Contemporary Prejudice, Soc. & Personality Psychol. Compass, no. 3, 2009, at 13 (“[E]fforts to be
colorblind can sometimes produce ‘rebound effects,’ causing biases to become activated even more.”); Maja Djikic
et al., Reducing Stereotypes Through Mindfulness: Effects on Automatic Stereotype-Activated Behaviors, 15 J.
Adult. Dev. 106, 110 (2008) (finding that encouraging people to actively think about the characteristics of certain
groups of people reduced “stereotype-activated behavior” and, over time, could reduce discriminatory behavior).

                                                          51
Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 57 of 58



                                    Los Angeles, CA 90017
                                    Tel: (213) 241-0211
                                    nochi@advancingjustice-la.org

                                    /s/ Lawrence Culleen
                                    Lawrence Culleen (pro hac vice)
                                    Nancy Perkins (pro hac vice)
                                    Steven Mayer (pro hac vice)
                                    Emma Dinan (pro hac vice)
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    601 Massachusetts Ave., NW
                                    Washington, DC 20001
                                    Tel: (202) 942-5477
                                    Lawrence.Culleen@arnoldporter.com

                                    COUNSEL FOR AMICI CURIAE




                               52
       Case 1:14-cv-14176-ADB Document 626 Filed 01/09/19 Page 58 of 58



                                 CERTIFICATE OF SERVICE
       In accordance with Local Rule 5.2(b), I hereby certify that this document filed through the

ECF system on January 9, 2019 will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing.

                                                            /s/ Lawrence Culleen

                                                              Lawrence Culleen




                                                 53
